Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 28, 2014, is by and among OSI SYSTEMS, INC., a Delaware corporation (the
“Borrower”), the Domestic Subsidiaries of the Borrower party to the Existing
Credit Agreement (as defined below) (collectively, the “Existing Guarantors”),
the New Guarantors (as defined below; and together with the Existing Guarantors,
the “Guarantors”), the lenders identified on the signature pages hereto as the
Existing Lenders (the “Existing Lenders”), the New Lenders (as defined below;
and together with the Existing Lenders, the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Existing Guarantors, the Existing Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
October 15, 2010 (as amended by that certain First Amendment to Credit Agreement
dated as of November 10, 2011, that certain Second Amendment to Credit Agreement
dated as of December 15, 2011 and that certain Third Amendment to Credit
Agreement dated as of April 10, 2012 (collectively, the “Existing Credit
Agreement”) and as further amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Existing Credit Agreement; and

 

WHEREAS, the Lenders are willing to make such amendments to the Existing Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENT TO CREDIT AGREEMENT

 

1.1                               Amendment to Credit Agreement.  From and after
the Amendment Effective Date (as hereinafter defined), the Existing Credit
Agreement is amended to read in the form of the Credit Agreement attached hereto
as Exhibit A to this Amendment (the “Amended Credit Agreement”).

 

--------------------------------------------------------------------------------


 

1.2                               Amendment to Schedules and Exhibits. 
Schedules 1.1(c) and 6.15 attached hereto as Exhibit B and Exhibit C,
respectively, shall be added to the Amended Credit Agreement.  All other
Schedules and Exhibits to the Existing Credit Agreement, shall not be modified
or otherwise affected by this Amendment, except as amended, modified or
supplemented from time to time in accordance with Section 5.2 of the Credit
Agreement.

 

ARTICLE II

ADDITIONAL LENDER; NEW GUARANTOR

 

2.1                               Joinder of New Lenders.   Upon execution of
this Amendment, each of the Lenders listed on Exhibit D hereto (each, a “New
Lender”) shall be a party to the Credit Agreement and shall have all the rights
and obligations of a Revolving Lender thereunder and under the Credit Documents.
Each New Lender (a) represents and warrants that it is legally authorized to
enter into the Amendment and the Credit Agreement, and the Amendment and the
Credit Agreement are legal, valid and binding obligations of such New Lender,
enforceable against it in accordance with their respective terms; (b) confirms
that it has received a copy of the Credit Agreement and all of the Exhibits and
Schedules thereto, together with copies of the financial statements referred to
in Section 3.1 of the Credit Agreement, the financial statements delivered
pursuant to Section 5.1 thereof, if any, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into the Amendment and the Credit Agreement; (c) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto; and
(d) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Revolving
Lender.  The Commitment Percentage of each New Lender after giving effect to the
Amendment shall be the percentage identified as its Commitment Percentage on
Schedule 1.1(c), which is attached hereto as Exhibit B.

 

2.2                               Credit Party Agreement.   By execution of this
Amendment, each of the Credit Parties agrees that, as of the Amendment Effective
Date, each New Lender shall (a) be a party to the Credit Agreement and the other
Credit Documents, (b) be a “Revolving Lender” for all purposes of the Credit
Agreement and the other Credit Documents, and (c) have the rights and
obligations of a Revolving Lender under the Credit Agreement and the other
Credit Documents.

 

2.3                               Notices.  The applicable address, facsimile
number and electronic mail address of each New Lender for purposes of
Section 9.2 of the Credit Agreement are as set forth in the administrative
questionnaire delivered by such New Lender to the Administrative Agent on or
before the Amendment Effective Date or to such other address, facsimile number
and electronic mail address as shall be designated by such New Lender in a
notice to the Administrative Agent.

 

2.4  Refinancing of Revolving Loans.  In connection with the increase to the
Revolving Committed Amount being provided on the Amendment Effective Date, the
Revolving Loans and Participation Interests outstanding on the Amendment
Effective Date shall be refinanced with

 

2

--------------------------------------------------------------------------------


 

new Revolving Loans made by the Lenders on the Amendment Effective Date based on
each such Lender’s Commitment Percentage (after giving effect to this
Amendment).  The Borrower shall be responsible for any costs arising under
Section 2.15 of the Credit Agreement resulting from such refinancing.

 

2.5  Joinder of New Guarantors.   Upon execution of this Amendment, each of the
Guarantors listed on Exhibit E hereto (each, a “New Guarantor”) acknowledges,
agrees and confirms that, by its execution of this Amendment, such New Guarantor
will be deemed to be a party to and a “Guarantor” under the Credit Agreement and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement.  Each New Guarantor hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the applicable Credit Documents, including without
limitation (a) all of the representations and warranties set forth in
Article III of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Articles V and VI of the Credit Agreement.  Without
limiting the generality of the foregoing terms of this Section 2.5, each New
Guarantor hereby guarantees, jointly and severally together with the other
Guarantors, the prompt payment of the Credit Party Obligations in accordance
with Article X of the Credit Agreement.

 

2.6  New Guarantors as Obligors.   Upon execution of this Amendment, each New
Guarantor hereby acknowledges, agrees and confirms that such New Guarantor will
be deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of an “Obligor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  Each New
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Security Agreement. 
Without limiting the generality of the foregoing terms of this Section 2. 6,
each New Guarantor hereby grants to the Administrative Agent, for the benefit of
the Lenders, a continuing security interest in, and a right of set off, to the
extent applicable, against any and all right, title and interest of such New
Guarantor in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of such New Guarantor.

 

2.7  New Guarantors as Pledgors.   Upon execution of this Amendment, each New
Guarantor hereby acknowledges, agrees and confirms that such New Guarantor will
be deemed to be a party to the Pledge Agreement, and shall have all the rights
and obligations of a “Pledgor” (as such term is defined in the Pledge Agreement)
thereunder as if it had executed the Pledge Agreement.  Each New Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all the
terms, provisions and conditions contained in the Pledge Agreement.  Without
limiting the generality of the foregoing terms of this Section 2.7, each New
Guarantor hereby pledges and assigns to the Administrative Agent, for the
benefit of the Lenders, and grants to the Administrative Agent, for the benefit
of the Lenders, a continuing security interest in any and all right, title and
interest of such New Guarantor in and to Pledged Capital Stock (as such term is
defined in Section 2 of the Pledge Agreement) and the other Pledged Collateral
(as such term is defined in Section 2 of the Pledge Agreement).

 

2.8  New Guarantor Acknowledgment.   Each New Guarantor acknowledges and
confirms that it has received a copy of the Credit Agreement and the schedules
and exhibits thereto and each Security Document and the schedules and exhibits
thereto.  The information on

 

3

--------------------------------------------------------------------------------


 

the schedules to the Credit Agreement and the Security Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Security
Documents) to reflect the information shown on the attached Exhibit F as it
relates to each New Guarantor.  Each New Guarantor represents that the
information on Exhibit G to this Amendment as it relates to such New Guarantor
is true and correct as of the date hereof.

 

2.9  Confirmations.   The Credit Parties hereby confirm and agree that
immediately upon each New Guarantor becoming a Guarantor the term “Credit Party
Obligations,” as used in the Credit Agreement, shall include all obligations of
such New Guarantor under the Credit Agreement and under each other Credit
Document.

 

2.10  Further Assurances.   Each of the Borrower and each New Guarantor agrees
that at any time and from time to time, upon the written request of the
Administrative Agent, it will execute and deliver such further documents and do
such further acts as the Administrative Agent may reasonably request in
accordance with the terms and conditions of the Credit Documents in order to
effect the purposes of this Amendment.

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS

 

3.1                               Closing Conditions.  This Amendment shall
become effective as of the day and year first set forth in the introductory
paragraph (the “Amendment Effective Date”) upon satisfaction of the following
conditions (in form and substance reasonably acceptable to the Administrative
Agent):

 

(a)                                 Executed Amendment.  The Administrative
Agent shall have received a copy of this Amendment duly executed by each of the
Borrower, the Guarantors, the Lenders and the Administrative Agent.

 

(b)                                 Fees and Expenses.  The Administrative Agent
shall have received from the Borrower such fees and expenses that are payable in
connection with the consummation of the transactions contemplated hereby and
King & Spalding LLP shall have received from the Borrower payment of all
outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Amendment.

 

(c)                                  Legal Opinion.  The Administrative Agent
shall have received an opinion or opinions of counsel for the Credit Parties,
dated the Amendment Effective Date and addressed to the Administrative Agent and
the Lenders which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 Corporate Documents.  The Administrative
Agent shall have received, each in form and substance reasonably satisfactory to
the Administrative Agent, an officer’s certificate (A) certifying that the
articles of incorporation or other organizational documents, as applicable, of
each Credit Party that were delivered on the Closing Date or the date on which
any Credit Party was joined as a Guarantor pursuant to a Joinder

 

4

--------------------------------------------------------------------------------


 

Agreement (the “Joinder Date”) remain true and complete as of the Amendment
Effective Date (or certified updates as applicable), (B) certifying that the
bylaws, operating agreements or partnership agreements of each Credit Party that
were delivered on the Closing Date or Joinder Date remain true and correct and
in force and effect as of the Amendment Effective Date (or certified updates as
applicable), (C) attaching copies of the resolutions of the board of directors
of each Credit Party approving and adopting this Amendment, the transactions
contemplated herein and authorizing execution and delivery hereof, and
certifying such resolutions to be true and correct and in force and effect as of
the Amendment Effective Date, (D) attaching certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation or organization and (E) certifying that each officer listed in the
incumbency certification contained in each Credit Party’s officer’s certificate,
delivered on the Closing Date or Joinder Date remains a duly elected and
qualified officer of such Credit Party and such officer remains duly authorized
to execute and deliver on behalf of such Credit Party the Amendment or attaching
a new incumbency certificate for each officer signing this Amendment.

 

ARTICLE IV
MISCELLANEOUS

 

4.1                               Amended Terms.  On and after the Amendment
Effective Date, all references to the Credit Agreement in each of the Credit
Documents or to any Credit Document shall hereafter mean the Credit Agreement or
other applicable Credit Document as amended by this Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 

4.2                               Representations and Warranties of Credit
Parties.  Each of the Credit Parties represents and warrants as follows:

 

(a)                                 It has taken all necessary action to
authorize the execution, delivery and performance of this Amendment.

 

(b)                                 This Amendment has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(c)                                  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment.

 

5

--------------------------------------------------------------------------------


 

(d)                                 The representations and warranties set forth
in Article III of the Credit Agreement are true and correct as of the date
hereof (except for those which expressly relate to an earlier date).

 

(e)                                  After giving effect to this Amendment, no
event has occurred and is continuing which constitutes a Default or an Event of
Default.

 

(f)                                   The Security Documents continue to create
a valid security interest in, and Lien upon, the Collateral, in favor of the
Administrative Agent, for the benefit of the Lenders, which security interests
and Liens are perfected in accordance with the terms of the Security Documents
and prior to all Liens other than Permitted Liens.

 

(g)                                  Except as specifically provided in this
Amendment, the Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.

 

4.3                               Reaffirmation of Credit Party Obligations. 
Each Credit Party hereby ratifies the Credit Documents and acknowledges and
reaffirms (a) that it is bound by all terms of the Credit Agreement applicable
to it and (b) that it is responsible for the observance and full performance of
its respective Credit Party Obligations.

 

4.4                               Credit Document.  This Amendment shall
constitute a Credit Document under the terms of the Credit Agreement.

 

4.5                               Expenses.  The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

 

4.6                               Further Assurances.  The Credit Parties agree
to promptly take such reasonable action, upon the request of the Administrative
Agent, as is necessary to carry out the intent of this Amendment.

 

4.7                               Entirety.  This Amendment and the other Credit
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.

 

4.8                               Counterparts; Telecopy.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of an executed counterpart to this Amendment by
telecopy or other electronic means shall be effective as an original and shall
constitute a representation that an original will be delivered.

 

4.9                               No Actions, Claims, Etc.  As of the date
hereof, each of the Credit Parties hereby acknowledges and confirms that it has
no knowledge of any actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, against the

 

6

--------------------------------------------------------------------------------


 

Administrative Agent, the Lenders, or the Administrative Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof.

 

4.10                        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

4.11                        Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

4.12                        General Release.  In consideration of the
Administrative Agent’s, on behalf of the Lenders, willingness to enter into this
Amendment, each Credit Party hereby releases and forever discharges the
Administrative Agent, the Lenders and the Administrative Agent’s and the
Lender’s respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as “Bank Group”), from
any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature whatsoever
that have arisen prior to, or relate to actions or inactions that took place
prior to, the Amendment Effective Date, including, without limitation, all
claims, demands, and causes of action for contribution and indemnity, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any Credit
Party may have or claim to have against any of the Bank Group in any way related
to or connected with the Credit Documents and the transactions contemplated
thereby.

 

4.13                        Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial.  The jurisdiction, service of process and waiver of jury trial
provisions set forth in Sections 9.13 and 9.16 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

OSI SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

FERSON TECHNOLOGIES, INC.,

 

a California corporation

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

OSI DEFENSE SYSTEMS, LLC,

 

a Florida limited liability company

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

OSI ELECTRONICS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

OSI OPTOELECTRONICS, INC.,

 

a California corporation

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

RAPISCAN LABORATORIES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Shiva Kumar

 

Name: Shiva Kumar

 

Title: President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

RAPISCAN SYSTEMS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ Deepak Chopra

 

Name: Deeoak Chopra

 

Title: Chief Executive Officer

 

 

 

 

SPACELABS HEALTHCARE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

SPACELABS HEALTHCARE, L.L.C.,

 

a Washington limited liability company

 

 

 

 

 

 

By:

/s/ Nicholas Ong

 

Name: Nicholas Ong

 

Title: President

 

 

 

 

 

 

 

S2 GLOBAL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Eric Luiz

 

Name: Eric Luiz

 

Title: Chief Financial Officer

 

 

 

 

 

 

OSI LASER DIODE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Rollin Ball

 

Name: Rollin Ball

 

Title: President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

RAPISCAN GOVERNMENT SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Eric Luiz

 

Name: Eric Luiz

 

Title: Chief Financial Officer

 

 

 

 

RAPISCAN HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

SPACELABS HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Thomas Sigurdson

 

Name: Thomas Sigurdson

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXISTING LENDER:

U.S. Bank, NA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Heisinger

 

Name: Jeffrey Heisinger

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXISTING LENDER:

Union. Bank, NA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ David J. Stassel

 

Name: David J. Stassel

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXISTING LENDER:

MANUFACTURES BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Suzukawa

 

Name: David Suzukawa

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXISTING LENDER:

JPMorgan Chase Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Anna C. Araya

 

Name: Anna C. Araya

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXISTING LENDER:

HSBS BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jean Frammolino

 

Name: Jean Frammolino

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXISTING LENDER:

City National Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeanine Smith

 

Name: Jeanine Smith

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXISTING LENDER:

Bank of America, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael D. Brannan

 

Name: Michael D. Brannan

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

NEW LENDER:

California Bank & Trust,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Louie Ko

 

Name: Louie Ko

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

NEW LENDER:

Compass Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James Ligman

 

Name: James Ligman

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

EXHIBIT A

 

Amended Credit Agreement

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

 

$450,000,000

 

CREDIT AGREEMENT

 

among

 

OSI SYSTEMS, INC.,

as Borrower,

 

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

U.S. BANK N.A.,

HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A.,

 

AND

 

UNION BANK, N.A.,

as Joint Documentation Agents

 

Dated as of October 15, 2010

 

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Bookrunner

 

and

 

BANK OF AMERICA MERRILL LYNCH

as Joint Lead Arranger and Joint Bookrunner

 

 

 

Prepared by:

[g138101km07i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

34

Section 1.3

Accounting Terms

34

Section 1.4

Time References

35

Section 1.5

Execution of Documents

35

ARTICLE II THE LOANS; AMOUNT AND TERMS

36

Section 2.1

Revolving Loans and Incremental Revolving Loans

36

Section 2.2

Reserved

39

Section 2.4

Swingline Loan Subfacility

44

Section 2.5

Fees

47

Section 2.6

Commitment Reductions

47

Section 2.7

Prepayments

48

Section 2.8

Default Rate and Payment Dates

49

Section 2.9

Conversion Options

49

Section 2.10

Computation of Interest and Fees; Usury

50

Section 2.11

Pro Rata Treatment and Payments

51

Section 2.12

Non-Receipt of Funds by the Administrative Agent

54

Section 2.13

Inability to Determine Interest Rate

55

Section 2.14

Yield Protection

56

Section 2.15

Compensation for Losses; Eurocurrency Liabilities

57

Section 2.16

Taxes

58

Section 2.17

Indemnification; Nature of Issuing Lender’s Duties

60

Section 2.18

Illegality

62

Section 2.19

Replacement of Lenders

62

Section 2.20

Cash Collateral

63

Section 2.21

Defaulting Lenders

65

ARTICLE III REPRESENTATIONS AND WARRANTIES

67

Section 3.1

Financial Condition

67

Section 3.2

No Material Adverse Effect; Internal Control Event

68

Section 3.3

Corporate Existence; Compliance with Law

68

Section 3.4

Corporate Power; Authorization; Enforceable Obligations

69

Section 3.5

No Legal Bar; No Default

69

Section 3.6

No Material Litigation

69

Section 3.7

Investment Company Act; etc.

70

Section 3.8

Margin Regulations

70

Section 3.9

ERISA

70

Section 3.10

Environmental Matters

70

Section 3.11

Use of Proceeds

72

Section 3.12

Subsidiaries; Joint Ventures; Partnerships

72

Section 3.13

Ownership

72

Section 3.14

Indebtedness

72

Section 3.15

Taxes

73

Section 3.16

Intellectual Property Rights

73

 

i

--------------------------------------------------------------------------------


 

Section 3.17

Solvency

74

Section 3.18

Investments

74

Section 3.19

Location of Collateral

74

Section 3.20

[Reserved]

74

Section 3.21

Brokers’ Fees

74

Section 3.22

Labor Matters

74

Section 3.23

Accuracy and Completeness of Information

75

Section 3.24

Material Contracts

75

Section 3.25

Insurance

75

Section 3.26

Security Documents

75

Section 3.27

Regulation H

76

Section 3.28

Classification of Senior Indebtedness

76

Section 3.29

Anti-Terrorism Laws

76

Section 3.30

Compliance with OFAC Rules and Regulations

76

Section 3.31

Compliance with FCPA

77

Section 3.32

Consent; Governmental Authorizations

77

Section 3.33

Government Contracts

77

Section 3.34

Assignment of Payments

77

ARTICLE IV CONDITIONS PRECEDENT

78

Section 4.1

Conditions to Closing Date

78

Section 4.2

Conditions to All Extensions of Credit

83

ARTICLE V AFFIRMATIVE COVENANTS

84

Section 5.1

Financial Statements

84

Section 5.2

Certificates; Other Information

85

Section 5.3

Payment of Taxes and Other Obligations

86

Section 5.4

Conduct of Business and Maintenance of Existence

86

Section 5.5

Maintenance of Property; Insurance

87

Section 5.6

Inspection of Property; Books and Records; Discussions

87

Section 5.7

Notices

88

Section 5.8

Environmental Laws

89

Section 5.9

Financial Covenants

90

Section 5.10

Additional Guarantors

90

Section 5.11

Compliance with Law

91

Section 5.12

Pledged Assets

91

Section 5.13

Covenants Regarding Patents, Trademarks and Copyrights

92

Section 5.14

Landlord Waivers

93

Section 5.15

Federal Assignment of Claims Act

93

Section 5.16

Further Assurances

94

ARTICLE VI NEGATIVE COVENANTS

94

Section 6.1

Indebtedness

95

Section 6.2

Liens

96

Section 6.3

Nature of Business

97

Section 6.4

Consolidation, Merger, Sale or Purchase of Assets, etc.

97

Section 6.5

Advances, Investments and Loans

98

Section 6.6

Transactions with Affiliates

98

Section 6.7

Ownership of Subsidiaries; Restrictions

99

 

ii

--------------------------------------------------------------------------------


 

Section 6.8

Corporate Changes; Material Contracts

99

Section 6.9

Limitation on Restricted Actions

99

Section 6.10

Restricted Payments

100

Section 6.11

Amendment of Subordinated Debt

100

Section 6.12

Sale Leasebacks

100

Section 6.13

No Further Negative Pledges

101

Section 6.14

Bank Accounts

101

ARTICLE VII EVENTS OF DEFAULT

102

Section 7.1

Events of Default

102

Section 7.2

Acceleration; Remedies

105

ARTICLE VIII THE ADMINISTRATIVE AGENT

105

Section 8.1

Appointment and Authority

105

Section 8.2

Nature of Duties

106

Section 8.3

Exculpatory Provisions

106

Section 8.4

Reliance by Administrative Agent

107

Section 8.5

Notice of Default

108

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

108

Section 8.7

Indemnification

108

Section 8.8

Administrative Agent in Its Individual Capacity

109

Section 8.9

Successor Administrative Agent

109

Section  8.10

Collateral and Guaranty Matters

110

ARTICLE IX MISCELLANEOUS

111

Section 9.1

Amendments, Waivers and Release of Collateral

111

Section 9.2

Notices

114

Section 9.3

No Waiver; Cumulative Remedies

115

Section 9.4

Survival of Representations and Warranties

116

Section 9.5

Payment of Expenses and Taxes; Indemnity

116

Section 9.6

Successors and Assigns; Participations

118

Section 9.7

Right of Set-off; Sharing of Payments

122

Section 9.8

Table of Contents and Section Headings

123

Section 9.9

Counterparts; Integration; Effectiveness; Electronic Execution

123

Section 9.10

Severability

124

Section 9.11

Integration

124

Section 9.12

Governing Law

124

Section 9.13

Consent to Jurisdiction; Service of Process and Venue

124

Section 9.14

Confidentiality

125

Section 9.15

Acknowledgments

126

Section 9.16

Waivers of Jury Trial; Waiver of Consequential Damages

126

Section 9.17

Patriot Act Notice

127

Section 9.18

Resolution of Drafting Ambiguities

127

Section 9.19

Continuing Agreement

127

Section 9.20

Lender Consent

127

Section 9.22

Press Releases and Related Matters

128

Section 9.23

No Advisory or Fiduciary Responsibility

128

ARTICLE X GUARANTY

129

Section 10.1

The Guaranty

129

 

iii

--------------------------------------------------------------------------------


 

Section 10.2

Bankruptcy

130

Section 10.3

Nature of Liability

130

Section 10.4

Independent Obligation

131

Section 10.5

Authorization

131

Section 10.6

Reliance

131

Section 10.7

Waiver

131

Section 10.8

Limitation on Enforcement

133

Section 10.9

Confirmation of Payment

133

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.1(a)

Investments

Schedule 1.1(b)

Liens

Schedule 1.1(c)

Lender Commitments

Schedule 3.3

Jurisdictions of Organization and Qualification

Schedule 3.12

Subsidiaries

Schedule 3.16

Intellectual Property

Schedule 3.19(a)

Location of Real Property

Schedule 3.19(b)

Location of Collateral

Schedule 3.19(c)

Chief Executive Offices

Schedule 3.19(d)

Mortgaged Properties

Schedule 3.22

Labor Matters

Schedule 6.15

Permitted Reorganization

 

 

Exhibits

 

 

 

Exhibit 1.1(a)

Form of Account Designation Notice

Exhibit 1.1(b)

Form of Assignment and Assumption

Exhibit 1.1(c)

Form of Joinder Agreement

Exhibit 1.1(d)

Form of Notice of Borrowing

Exhibit 1.1(e)

Form of Notice of Conversion/Extension

Exhibit 1.1(f)

Form of Permitted Acquisition Certificate

Exhibit 2.1(a)

Form of Funding Indemnity Letter

Exhibit 2.1(e)

Form of Revolving Note

Exhibit 2.4(d)

Form of Swingline Note

Exhibit 4.1(a)

Form of Lender Consent

Exhibit 4.1(b)

Form of Officer’s Certificate

Exhibit 4.1(d)

Form of Landlord Waiver

Exhibit 4.1(g)

Form of Solvency Certificate

Exhibit 4.1(p)

Form of Financial Condition Certificate

Exhibit 4.1(q)

Form of Patriot Act Certificate

Exhibit 5.2(b)

Form of Officer’s Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 15, 2010 among OSI SYSTEMS, INC., a
Delaware corporation (the “Borrower”), each of those Domestic Subsidiaries of
the Borrower identified as a “Guarantor” on the signature pages hereto and such
other Domestic Subsidiaries of the Borrower as may from time to time become a
party hereto (such Subsidiaries, each a “Guarantor” and collectively, the
“Guarantors”), the several banks and other financial institutions as are, or may
from time to time become parties to this Agreement (each a “Lender” and,
collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor-by-merger to Wachovia Bank, National Association), a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate amount of up to $450,000,000, as more particularly described
herein; and

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE-I

 

DEFINITIONS

 

Section 1.1                                   Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“ABR Default Rate” shall have the meaning set forth in Section 2.8.

 

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Additional Revolving Loan” shall have the meaning set forth in Section 2.1(f).

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended by that
certain First Amendment to Credit Agreement dated as of November 10, 2011, that
certain Second Amendment to Credit Agreement dated as of December 15, 2011, that
certain Third Amendment to Credit Agreement dated as of April 10, 2012, that
certain Fourth Amendment to Credit Agreement dated as of May 28, 2014, and as
further amended, modified, extended, restated, replaced, or supplemented from
time to time in accordance with its terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wells Fargo at its
principal office in Charlotte, North Carolina as its prime rate.  Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive in the absence of manifest
error) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the opening of business on the date of such change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable level then in effect (based on the Consolidated
Leverage Ratio), it being understood that the Applicable Percentage for
(a) Revolving Loans that are Alternate Base Rate

 

2

--------------------------------------------------------------------------------


 

Loans shall be the percentage set forth under the column “Base Rate Margin”,
(b) Revolving Loans that are LIBOR Rate Loans shall be the percentage set forth
under the column “LIBOR Margin & Letter of Credit Fee”, (c) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Margin & Letter of
Credit Fee”, and (d) the Commitment Fee shall be the percentage set forth under
the column “Commitment Fee”:

 

Applicable Percentage

 

Level

 

Consolidated
Leverage Ratio

 

LIBOR
Margin
& Letter of
Credit Fee

 

Base Rate 
Margin

 

Commitment
Fee

 

I

 

< 1.50 to 1.0

 

1.25

%

0.25

%

0.200

%

II

 

< 2.00 to 1.0 but >

1.50 to 1.0

 

1.50

%

0.50

%

0.250

%

III

 

<2.75 to 1.0 but

>2.00 to 1.0

 

1.75

%

0.75

%

0.300

%

IV

 

> 2.75 to 1.0

 

2.00

%

1.00

%

0.350

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date. 
Notwithstanding the foregoing, on and after the Fourth Amendment Effective Date,
the Applicable Percentages shall be set at Level I until the applicable
financial information and certificates required to be delivered pursuant to
Section 5.1 and 5.2 for the fiscal quarter ending June 30, 2014 have been
delivered to the Administrative Agent.  After the Closing Date, if the Credit
Parties shall fail to provide the financial information or certifications in
accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the
Applicable Percentage shall, on the date five (5) Business Days after the date
by which the Credit Parties were so required to provide such financial
information or certifications to the Administrative Agent and the Lenders, be
based on Level IV until such time as such information or certifications or
corrected information or corrected certificates are provided, whereupon the
Level shall be determined by the then current Consolidated Leverage Ratio.  In
the event that any financial statement or certification delivered pursuant to
Section 5.1 is shown to be inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, then for so long as
this Agreement shall be in effect the Borrower shall immediately (i) deliver to
the Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Percentage for such Applicable Period
based upon the

 

3

--------------------------------------------------------------------------------


 

corrected compliance certificate, and (iii) pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.11.  It is acknowledged
and agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Sections 2.8 and 7.1 and other of their respective rights under
this Agreement.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” shall mean Wells Fargo Securities, LLC, together with its successors
and assigns, and Bank of America Merrill Lynch, together with its successors and
assigns.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 9.6), and
accepted by the Administrative Agent, in substantially the form of
Exhibit 1.1(b) or any other form approved by the Administrative Agent.

 

“Availability” shall mean, as of any date of determination, an amount equal to
the sum of (a) the Revolver Availability plus (b) cash and Cash Equivalents on
hand.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

 

“Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(f).

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.10.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, New York, New York or Los
Angeles, California are authorized or required by law to close; provided,
however, that when used in connection with a rate determination, borrowing or
payment in respect of a LIBOR Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
Dollar deposits in the London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Canadian Dollars” or “CAD” shall mean dollars in the lawful currency of Canada.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender or the Swingline Lender.  “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or from
Moody’s is at least P-1 or the equivalent thereof from Moody’s (any such bank
being an “Approved Bank”), in each case with maturities of not more than 364
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including a
Lender) or a recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States of America, (e) obligations of any state of the United States or
any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment, (f) auction preferred stock
rated in the highest short-term credit rating category by S&P or Moody’s,
(g) money market accounts subject to Rule 2a-7 of the Exchange Act (“SEC
Rule 2a-7”) which consist primarily of cash and cash equivalents set forth in
clauses (a) through (f) above and of which 95% shall at all times be comprised
of First Tier Securities (as defined in SEC Rule 2a-7) and any remaining amount
shall

 

5

--------------------------------------------------------------------------------


 

at all times be comprised of Second Tier Securities (as defined in SEC
Rule 2a-7) and (h) shares of any so-called “money market fund,” provided that
such fund is registered under the Investment Company Act of 1940, has net assets
of at least $100,000,000 and has an investment portfolio with an average
maturity of 365 days or less.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean at any time the occurrence of any of the
following events:  (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
thirty-five percent (35%) or more of the then outstanding Voting Stock of the
Borrower; or (b) the replacement of a majority of the Board of Directors of the
Borrower over a two-year period from the directors who constituted the Board of
Directors at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Borrower then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Entity.

 

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Swingline Obligations at such time.

 

6

--------------------------------------------------------------------------------


 

“Commitment” shall mean the Revolving Commitments, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

 

“Commitment Percentage” shall mean, for each Lender, the percentage identified
as its Commitment Percentage on Schedule 1.1(c) or in the Assignment and
Assumption pursuant to which such Lender became a Lender hereunder, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

 

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 412 of the Code to the extent required
by such section, Section 414(m) or 414(o) of the Code.

 

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four consecutive fiscal quarter period ending on such date, all
expenditures of the Borrower and its Subsidiaries on a Consolidated basis for
such period that in accordance with GAAP would be classified as capital
expenditures, including, without limitation, Capital Lease Obligations.  The
term “Consolidated Capital Expenditures” shall not include (a) any Permitted
Acquisition, (b) capital expenditures in respect of the reinvestment of proceeds
from Extraordinary Receipts, (c) capital expenditures related to the Borrower’s
and its Subsidiaries’ projects with the Servicio de Administración Tributaria
(SAT) (Mexico’s tax and customs authority) in an aggregate amount not to exceed
$225,000,000 during the term of the SAT agreement, or (d) capital expenditures
related to turnkey projects (other than referenced in clause (c) above) now or
hereafter awarded by customers to the Borrower or its Subsidiaries in an
aggregate amount not to exceed $300,000,000 during the period beginning on the
Fourth Amendment Effective Date and ending on the Maturity Date,; the parties
acknowledge that the immediately preceding figures are baskets and this
Agreement does not obligate the Borrower and its Subsidiaries to make capital
expenditures in the specified amount, or in any other amount.

 

7

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” shall mean, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income:  (i) Consolidated
Interest Expense for such period, (ii) tax expense (including, without
limitation, any federal, state, local and foreign income and similar taxes) of
the Borrower and its Subsidiaries for such period, (iii) non-cash amounts
attributed to any third party’s minority interest in any Credit Party or any
Subsidiary thereof, (iv) depreciation and amortization expense of the Borrower
and its Subsidiaries for such period, (v) non-cash stock based compensation
expense, (vi) (A) non-recurring cash charges (excluding items in clause
(B) below) for such period in an aggregate amount not to exceed five (5%)
percent of Consolidated EBITDA for such period (B) non-recurring charges
associated with facility closures, including leases and severance, and costs
associated with the resolution of the matter with the Transportation Security
Administration incurred prior to the Fourth Amendment Effective Date and in an
aggregate amount not to exceed five (5%) percent of Consolidated EBITDA for such
period for charges subsequent to the Fourth Amendment Effective Date (which
limitation shall be separate from that set forth in clause (A) above) and
(C) non-recurring cash charges for such period not otherwise permitted under
clause (vi)(A) as approved by the Administrative Agent, (vii) other non-cash
charges (excluding reserves for future cash charges) of the Borrower and its
Subsidiaries for such period and (viii) charges, losses, costs and expenses
incurred to the extent actually reimbursed by third parties pursuant to
indemnification provisions or insurance minus (c) non-cash charges previously
added back to Consolidated Net Income in determining Consolidated EBITDA to the
extent such non-cash charges have become cash charges during such period except
to the extent such cash charges are permitted as an add-back under clause
(b)(vi) above minus (d) extraordinary losses and gains and all non-cash income,
interest income and tax credits, rebates and other benefits to the extent
otherwise included in Consolidated Net Income minus (e) unusual or non-recurring
gains to the extent otherwise included in Consolidated Net Income including,
without limitation, gains in connection with material litigation.

 

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Borrower and its Subsidiaries on a Consolidated basis.

 

“Consolidated Interest Expense” shall mean, as of any date of determination for
the four consecutive fiscal quarter period ending on such date, all interest
expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases and synthetic leases, tax retention
operating leases, off-balance sheet loans and similar off-balance sheet
financing products) for such period of the Borrower and its Subsidiaries on a
Consolidated basis.

 

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Borrower and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Funded Debt of the Borrower and its
Subsidiaries on such date less the outstanding amount of all Performance Letters
of Credit (including Letters of Credit issued hereunder that are Performance
Letters of Credit) to the extent undrawn to (b) Consolidated EBITDA.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, as of any date of determination for the
four consecutive fiscal quarter period ending on such date, the net income of
the Borrower and its Subsidiaries on a Consolidated basis for such period, all
as determined in accordance with GAAP.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16.

 

“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state thereof or any other country or any
political subdivision thereof, or otherwise, including, without limitation, any
thereof referred to in Schedule 3.16 and all renewals thereof.

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents, Disclosure Letter and the
Security Documents and all other agreements, documents, certificates and
instruments delivered to the Administrative Agent or any Lender by any Credit
Party in connection therewith (other than any agreement, document, certificate
or instrument related to a Hedging Agreement).

 

“Credit Exposure” shall mean, as to any Lender at any time (a) if its Commitment
is in existence at such time, the amount of its Commitment and (b) if its
Commitment is not in existence at such time, the amount of its Committed Funded
Exposure.

 

“Credit Party” shall mean any of the Borrower or the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Agreement, the Notes or any of the other Credit Documents, including
principal, interest, fees, reimbursements and indemnification obligations and
other amounts (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (b) all liabilities and
obligations, whenever arising, owing from any Credit Party or any of

 

9

--------------------------------------------------------------------------------


 

their Subsidiaries to any Hedging Agreement Provider arising under any Secured
Hedging Agreement, but in all cases excluding Excluded Swap Obligations.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean, subject to Section 2.21(b) any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a) has failed to perform any of its funding obligations
hereunder,  including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within three Business Days of the date required to be
funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or, except in
connection with a good faith dispute, under other agreements in which it commits
to extend credit, (c) has failed, within three Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Disclosure Letter” shall mean that certain side letter dated as of the date
hereof between the Borrower and the Administrative Agent, for the benefit of the
Lenders, pursuant to which the Borrower has attached (a) as Schedule 1 thereto,
a complete and accurate list of all Material Contracts of the Credit Parties and
their Subsidiaries in effect as of the Closing Date, (b) as Schedule 2 thereto,
the federal tax identification number for each Credit Party as of the Closing
Date, (c) as Schedule 3 thereto, the Existing Letters of Credit, (d) as Schedule
4 thereto, the insurance coverage of the Credit Parties and their Subsidiaries
as of the Closing Date, setting forth the carrier, policy number, expiration
date, type and amount, (e) as Schedule 5 thereto, the Indebtedness of the Credit
Parties and their Subsidiaries existing as of the Closing Date as referenced in
the financial statements referenced in Section 3.1 hereof and (f) as Schedule 6
thereto, a complete and accurate list of all checking, savings or other accounts
(including securities accounts) of the Credit Parties at any bank or other
financial institution, or any other account where money is or may be deposited
or maintained with any Person as of the Closing Date.

 

10

--------------------------------------------------------------------------------


 

“Documentation Agents” shall mean U.S. Bank N.A., together with its successors
and assigns, and HSBC Bank USA, N.A., together with its successors and assigns,
in their capacity as documentation agents hereunder.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount in
Foreign Currency or an amount denominated in any Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Issuing Lender, as the case may be, at such time on the basis
of the Spot Rate (determined by the Administrative Agent or such Issuing Lender
as of the most recent Revaluation Date) for the purchase of Dollars with such
Foreign Currency.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Issuing Lender, and (iii) unless an Event of Default has
occurred and is continuing and so long as the primary syndication of the Loans
has been completed as determined by Wells Fargo, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or any natural
person.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“Equity Interest” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership

 

11

--------------------------------------------------------------------------------


 

interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (determined after giving effect to Section 10.11 and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit Parties) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.16, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16.

 

12

--------------------------------------------------------------------------------


 

“Existing Credit Facility” shall mean the credit facility of the Borrower
existing immediately prior to the closing date as evidenced by that certain
Credit Agreement dated as of July 27, 2007 by and among the Borrower, the
Administrative Agent and the lenders from time to time party thereto.

 

“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
date of expiry on Schedule 3 to the Disclosure Letter.

 

“Exposed LOC Obligations” shall have the meaning set forth in
Section 2.21(a)(iii)(B).

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance of, or participation in, a Letter of Credit or
Swingline Loan by such Lender.

 

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including proceeds
of insurance (other than proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings), condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustments.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the letter agreement dated September 1, 2010, addressed
to the Borrower from Wells Fargo and WFS, as amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Financial Letter of Credit” shall mean any Letter of Credit that is not a
Performance Letter of Credit.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Borrower and its Subsidiaries on a Consolidated
basis, the ratio of (a)  Consolidated EBITDA minus Consolidated Capital
Expenditures to (b) the sum of (i) Consolidated Interest Expense to the extent
paid or payable in cash during such period, (ii) all cash income taxes paid
during such period and (iii) Scheduled Funded Debt Payments for such period.

 

“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

“Foreign Currency” shall mean any of the following:  (a) Euro, Sterling and
Canadian Dollars and (b) any other currency that is freely tradable and
convertible into Dollars that is approved by the applicable Issuing Lender and
the Administrative Agent.

 

“Foreign Currency Letter of Credit” shall have the meaning set forth in
Section 2.3(j).

 

13

--------------------------------------------------------------------------------


 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Mortgage Indebtedness” shall mean all Indebtedness incurred by (a) any
Foreign Subsidiary (including Capital Lease Obligations) to finance the purchase
of real estate to the extent such Indebtedness is secured only by such real
estate so purchased and (b) all Guaranty Obligations of the Borrower with
respect to Indebtedness of the type described in clause (a) hereof to the extent
such guaranty is permitted hereunder.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Indebtedness” shall mean, as of any date of determination,
the sum of the outstanding amount of all Indebtedness of Foreign Subsidiaries
(other than Foreign Mortgage Indebtedness).

 

“Fourth Amendment Effective Date” shall mean May 28, 2014.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” shall mean, with respect to any Person, without duplication with
respect to any items which might be categorized as more than one of the
following, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations (including, without
limitation, earnout obligations) of such Person incurred, issued or assumed as
the deferred purchase price of property or services purchased by such Person
(other than trade debt incurred in the ordinary course of business and due
within nine (9) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person prepared in accordance with GAAP,
(e) the principal portion of all obligations of such Person under Capital
Leases, (f) the

 

14

--------------------------------------------------------------------------------


 

maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (g) all preferred Equity
Interest or other equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (h) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(i) obligations of such Person under non-compete agreements to the extent such
obligations are quantified contingent obligations of such Person, (j) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof which would be accounted for as interest expense under GAAP, (k) all
Indebtedness of others of the type described in clauses (a) through (j) hereof
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (l) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person of the
type described in clauses (a) through (j) hereof, only to the extent of the
amount of the underlying obligation and (m) all Indebtedness of the type
described in clauses (a) through (j) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer to
the extent such Indebtedness is recourse to such Person.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, to the
provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.17.

 

“Government Contract” shall mean any contract entered into between the Borrower
or any of its Subsidiaries and the government of the United States of America,
or any department, agency, public corporation, or other instrumentality or any
state government or any department, agency or instrumentality providing for the
sale of products or services to a Governmental Authority.

 

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” shall mean (a) each Material Domestic Subsidiary of the Borrower
from time to time party hereto and (b) with respect to the Swap Obligations of
any other Credit Party, the Borrower.

 

15

--------------------------------------------------------------------------------


 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication with respect to any items which might be categorized as more than
one of the following, any obligations of such Person (other than endorsements in
the ordinary course of business of negotiable instruments for deposit or
collection) guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of any such
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof.  The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.

 

“Hawthorne Property” shall mean the real property owned by the Borrower which is
located in Hawthorne, California.

 

“Hedging Agreement Provider” shall mean any Person that enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(e) to the extent such Person is a Lender, an Affiliate
of a Lender or any other Person that was a Lender (or an Affiliate of a Lender)
at any time (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement; provided, in the case of a Secured Hedging Agreement with a Person
who is no longer a Lender, such Person shall be considered a Hedging Agreement
Provider only through the stated maturity date (without extension or renewal) of
such Secured Hedging Agreement.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

 

“Incremental Revolving Facility” shall have the meaning set forth in
Section 2.1(f).

 

“Indebtedness” shall mean, with respect to any Person, without duplication with
respect to any items which might be categorized as more than one of the
following, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such

 

16

--------------------------------------------------------------------------------


 

Person incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within nine (9) months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
(e) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements, (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) the principal portion of all
Capital Lease Obligations plus any accrued interest thereon, (h) all obligations
of such Person under Hedging Agreements, excluding any portion thereof which
would be accounted for as interest expense under GAAP, (i) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (j) all preferred Equity Interest issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration, (k) the principal balance outstanding under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product plus any accrued interest thereon,
(l) obligations of such Person under non-compete agreements to the extent such
obligations are quantified contingent obligations of such Person, (m) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person of the type described in clauses (a) through (l) hereof, only to the
extent of the amount of the underlying obligation, and (n) all indebtedness of
the type described in clauses (a) through (l) of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Indebtedness is recourse to such Person.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

 

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Percentage”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
applicable Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any LIBOR Rate Loan having an Interest Period longer than three months, (i) each
three (3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a

 

17

--------------------------------------------------------------------------------


 

mandatory prepayment required pursuant to Section 2.7(b), the date on which such
mandatory prepayment is due.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)                                 initially, the period commencing on the
Borrowing Date or conversion date, as the case may be, with respect to such
LIBOR Rate Loan and ending one, two, three or six months thereafter, subject to
availability to all applicable Lenders, as selected by the Borrower in the
Notice of Borrowing or Notice of Conversion given with respect thereto; and

 

(b)                                 thereafter, each period commencing on the
last day of the immediately preceding Interest Period applicable to such LIBOR
Rate Loan and ending one, two, three or six months thereafter, subject to
availability to all applicable Lenders, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that the foregoing provisions are subject to the following:

 

(i)                                     if any Interest Period pertaining to a
LIBOR Rate Loan would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month;

 

(iii)                               if the Borrower shall fail to give notice as
provided above, the Borrower shall be deemed to have selected an Alternate Base
Rate Loan to replace the affected LIBOR Rate Loan;

 

(iv)                              no Interest Period in respect of any Loan
shall extend beyond the Maturity Date; and

 

(v)                                 no more than six (6) LIBOR Rate Loans may be
in effect at any time.  For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

 

18

--------------------------------------------------------------------------------


 

“Internal Control Event” shall mean a material weakness in, or fraud that
involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws.

 

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Equity Interest, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any
Person, (b) any deposit with, or advance, loan or other extension of credit to,
any Person (other than deposits made in the ordinary course of business) or
(c) any other capital contribution to or investment in any Person, including,
without limitation, any Guaranty Obligation, only to the extent of the amount of
the underlying obligation (including any support for a letter of credit issued
on behalf of such Person, but excluding Guaranty Obligations relating to the
guaranty of Subsidiaries’ performance under real property leases or product
sales or service agreements) incurred for the benefit of such Person.

 

“Issuing Lender” shall mean Wells Fargo or any other Lender agreed to by the
Borrower and the Administrative Agent, together with any successor to any such
issuing lender hereunder.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

 

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders, the Issuing Lender and the
Swingline Lender.

 

“Lender Consent” shall mean any lender consent delivered by a Lender on the
Closing Date in the form of Exhibit 4.1(a).

 

“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such letter of credit may be amended, modified,
restated, extended, renewed, increased, replaced or supplemented from time to
time.  A Letter of Credit may be issued in Dollars or in a Foreign Currency, in
accordance with Section 2.3.

 

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest

 

19

--------------------------------------------------------------------------------


 

Period for a term comparable to such Interest Period.  If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s Commitment Percentage as specified on Schedule
1.1(c) or in the Register, or in the applicable Assignment and Assumption, as
such amount may be reduced from time to time in accordance with the provisions
hereof.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any Collateral for such obligations.

 

“LOC Obligations” shall mean, at any date of determination, the sum of (a) with
respect to all Letters of Credit issued in Dollars, the Dollar Equivalent of the
maximum amount which is,

 

20

--------------------------------------------------------------------------------


 

or at any time thereafter may become, available to be drawn under such Letters
of Credit then outstanding, assuming compliance with all requirements for
drawings referred to in such Letters of Credit, (b) with respect to all Letters
of Credit issued in a Foreign Currency, the Dollar Equivalent of the maximum
amount which is, or at any time thereafter may become, available to be drawn
under such Letter of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit and (c) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets, condition (financial or otherwise) or
prospects of the Borrower or of the Borrower and its Subsidiaries taken as a
whole, (b) the ability of the Borrower or any Guarantor to perform its
obligations, when such obligations are required to be performed, under this
Agreement, any of the Notes or any other Credit Document or (c) the validity or
enforceability of this Agreement, any of the Notes or any of the other Credit
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

 

“Material Contract” shall mean (a) any contract or other agreement listed on
Schedule 1 of the Disclosure Letter, (b) any contract or other agreement,
written or oral, of the Borrower or any of its Subsidiaries with reported
revenues representing at least 10.0% of the total Consolidated revenues of the
Borrower and its Subsidiaries for the most recently ended fiscal year and
(c) any other contract, agreement, permit or license, written or oral, of the
Borrower or any of its Subsidiaries as to which the breach, nonperformance or
cancellation by any party thereto, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  For the avoidance of
doubt, each Material Government Contract shall constitute a Material Contract.

 

“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower that, together with its Subsidiaries, (a) generates more than 1% of the
revenue of the Borrower and its Subsidiaries on a Consolidated basis for the
four (4) fiscal quarter period most recently ended or (b) owns more than 1% of
the assets of the Borrower and its Subsidiaries on a Consolidated basis
determined as of the last day of the most recently ended fiscal quarter of the
Borrower; provided, however, that if at any time there are Domestic Subsidiaries
which are not classified as “Material Domestic Subsidiaries” but which
collectively (i) generate more than 5% of the revenue of the Borrower and its
Subsidiaries on a Consolidated basis for the four (4) fiscal quarter period most
recently ended or (ii) own more than 5% of the assets of the Borrower and its
Subsidiaries on a Consolidated basis determined as of the last day of the most
recently ended fiscal quarter of the Borrower, then the Borrower shall promptly
designate one or more of such Domestic Subsidiaries as Material Domestic
Subsidiaries and cause any such Domestic Subsidiaries to comply with the
provisions of Section 5.10.

 

21

--------------------------------------------------------------------------------


 

“Material Government Contract” shall mean a Government Contract with a
Governmental Authority with reported revenues representing at least 10.0% of the
total Consolidated revenues of the Borrower and its Subsidiaries for the most
recently completed fiscal year.

 

“Material Permitted Acquisition” shall mean any single Permitted Acquisition for
which the aggregate consideration paid by the Borrower and its Subsidiaries in
connection therewith is greater than or equal to $100,000,000.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean May 28, 2019.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the terms of Section 5.10 or 5.12,
as the same may be amended, modified, extended, restated, replaced, or
supplemented from time to time.

 

“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Administrative Agent in an amount
satisfactory to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.

 

“Mortgaged Property” shall mean any owned real property of a Credit Party listed
on Schedule 3.19(d).

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively, separately or individually, as appropriate.

 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate.  A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).

 

22

--------------------------------------------------------------------------------


 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).

 

“Obligations” shall mean, collectively, Loans, LOC Obligations, and all other
obligations of the Credit Parties to the Administrative Agent and the Lenders
under the Credit Documents, but in all cases excluding Excluded Swap
Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.

 

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16.

 

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16, and
(b) all applications for letters patent of the United States or any other
country, now existing or hereafter arising, and all provisionals, divisions,
continuations and continuations-in-part and substitutes thereof, including,
without limitation, any thereof referred to in Schedule 3.16.

 

“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

23

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Performance Letter of Credit” means a standby letter of credit issued to ensure
or otherwise support the performance of services and/or delivery of goods
(including, without limitation, standby letters of credit issued (a) in
connection with bids for the performance of services and/or delivery of goods or
(b) in connection with advance payments for the performance of services and/or
delivery of goods) by or on behalf of the Borrower or any of its Subsidiaries.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by the Borrower or its Subsidiaries of (a) all or substantially all
of the assets or a majority of the outstanding Voting Stock or economic
interests of a Person or (b) any division, line of business or other business
unit of a Person (such Person or such division, line of business or other
business unit of such Person shall be referred to herein as the “Target”), in
each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by the Credit Parties and their Subsidiaries pursuant
to Section 6.3, in each case so long as:

 

(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

 

(ii) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the acquisition on a Pro Forma
Basis, the Consolidated Leverage Ratio shall be 0.50 less than the then
applicable level set forth in Section 5.9(a) (after giving effect to any step-up
applicable to such level arising from any Material Permitted Acquisition);

 

(iii) the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive within thirty (30) days of the closing of such
acquisition) a first priority perfected security interest in all property
(including, without limitation, Equity Interest) acquired with respect to the
Target to the extent required pursuant to the terms of Sections 5.10 and 5.12
and the Target, if a Person, shall have executed a Joinder Agreement to the
extent required pursuant to the terms of Section 5.10;

 

(iv) for any Material Permitted Acquisition, the Administrative Agent and the
Lenders shall have received (A) a description of the material terms of such
acquisition (B) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
(C) Consolidated projected income statements of the Borrower and its
Consolidated Subsidiaries (giving effect to such acquisition), and (D) not less
than five (5) Business Days prior to the consummation of any such acquisition, a
certificate substantially in the form of Exhibit 1.1(f), executed by a
Responsible Officer of the Borrower certifying that such Permitted Acquisition
complies with the requirements of this Agreement; and

 

24

--------------------------------------------------------------------------------


 

(v) after giving effect to such acquisition, there shall be at least $35,000,000
of Revolver Availability.

 

“Permitted Investments” shall mean:

 

(a)           cash and Cash Equivalents;

 

(b)           Investments existing as of the Closing Date as set forth on
Schedule 1.1(a);

 

(c)           receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables and advances to suppliers and advances to
vendors, in each case if created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

 

(d)           Investments in and loans to any Credit Party;

 

(e)           loans and advances to officers, directors and employees in an
aggregate amount not to exceed $500,000 at any time outstanding; provided that
such loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);

 

(f)            Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(g)           Investments, acquisitions or transactions permitted under
Section 6.4(b);

 

(h)           Permitted Acquisitions and Investments set forth on Schedule 6.15
in connection with the Permitted Reorganization;

 

(i)            Hedging Agreements to the extent permitted hereunder;

 

(j)            Investments in and loans to Foreign Subsidiaries including those
created or acquired after the Closing Date in an aggregate amount for all such
investments and loans not to exceed $25,000,000 in any fiscal year of the
Borrower;

 

(k)           additional loan advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that such loans, advances
and/or Investments made after the Fourth Amendment Effective Date pursuant to
this clause shall not exceed an aggregate amount of $50,000,000 at any one time
outstanding; and

 

(l)            Investments made in the ordinary course of business in any
deferred compensation plans maintained by the Borrower or its Subsidiaries.

 

25

--------------------------------------------------------------------------------


 

“Permitted Liens” shall mean:

 

(a)           Liens created by or otherwise existing under or in connection with
this Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties or in favor of the Issuing Lender with
respect to Letters of Credit;

 

(b)           Liens in favor of a Hedging Agreement Provider in connection with
a Secured Hedging Agreement; provided that such Liens shall secure the Credit
Party Obligations and the obligations under such Secured Hedging Agreement on a
pari passu basis;

 

(c)           Liens securing purchase money Indebtedness and Capital Lease
Obligations to the extent permitted under Section 6.1(c); provided, that (i) any
such Lien attaches to such property concurrently with or within thirty (30) days
after the acquisition thereof and (ii) such Lien attaches solely to the property
so acquired in such transaction;

 

(d)           Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace (not to exceed sixty (60) days),
if any, related thereto has not expired or which are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of any Credit Party or its Subsidiaries, as
the case may be, in conformity with GAAP;

 

(e)           statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor;

 

(f)            pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

 

(g)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)           easements, rights of way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)            Liens existing on the Closing Date and set forth on Schedule
1.1(b); provided that (i) no such Lien shall at any time be extended to cover
property or assets other than the property or assets subject thereto on the
Closing Date and improvements

 

26

--------------------------------------------------------------------------------


 

thereon and (ii) the principal amount of the Indebtedness secured by such Lien
shall not be extended, renewed, refunded or refinanced;

 

(j)            any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(b)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);

 

(k)           Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

 

(l)            any zoning, building or similar laws or rights reserved to or
vested in any Governmental Authority;

 

(m)          restrictions on transfers of securities imposed by applicable
Securities Laws;

 

(n)           Liens arising out of judgments or awards not resulting in an Event
of Default; provided that the applicable Credit Party or Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review;

 

(o)           Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of a Credit Party in a transaction permitted hereunder
securing Indebtedness permitted under Section 6.1(f) consisting of letters of
credit (which must be either terminated or replaced with Letters of Credit
within ninety (90) days after such acquisition), Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset, Capital Leases and mortgages, in each case only to the extent existing at
the time of such acquisition and not incurred in contemplation thereof;
provided, however, that any such Lien may not extend to any other property of
any Credit Party or any other Subsidiary that is not a Subsidiary of such
Person;

 

(p)           any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;

 

(q)           assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease;

 

27

--------------------------------------------------------------------------------


 

(r)            cash collateral securing letters of credit permitted to the
extent permitted under Section 6.1(j) in an aggregate amount not to exceed
$50,000,000 at any time outstanding;

 

(s)            Liens securing obligations in respect of export/import bank
financing arrangements of the Borrower, so long as the principal amount of
Indebtedness and other obligations secured thereby does not exceed $10,000,000
in the aggregate; and

 

(t)            additional Liens so long as the principal amount of Indebtedness
and other obligations secured thereby does not exceed $25,000,000 in the
aggregate and in no event shall such Liens extend to the Hawthorne Property.

 

“Permitted Reorganization” shall mean the transactions set forth on Schedule
6.15.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties, as the same may from time to time
be amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with the terms hereof and thereof.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
year-to-date period ending as of the most recent quarter end preceding the date
of such transaction.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 (or such other dollar
threshold as, at the time of determination, may be required to be an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder) at the time the relevant Guaranty or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Register” shall have the meaning set forth in Section 9.6(c).

 

28

--------------------------------------------------------------------------------


 

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, as of any date of determination, Lenders having
Credit Exposures representing more than 50% of the Credit Exposures of all
Lenders. The Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof and in which the Administrative Agent has an incumbency
certificate indicating such officer is a duly authorized officer thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interest of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interest of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interest of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earnout obligation (excluding any earnout obligations associated with Permitted
Acquisitions), (e) any payment or prepayment of principal of, premium, if any,
or interest on,

 

29

--------------------------------------------------------------------------------


 

redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Debt of any Credit Party or any of its
Subsidiaries and (f) the payment by any Credit Party or any of its Subsidiaries
of any extraordinary salary, bonus or other form of compensation to any Person
who is directly or indirectly a significant partner, shareholder, owner or
executive officer of any such Person, to the extent such extraordinary salary,
bonus or other form of compensation is not included in the corporate overhead of
such Credit Party or such Subsidiary.

 

“Revaluation Date” shall mean each of the following:  (a) each date a Loan is
borrowed or a Letter of Credit is issued; (b) each date there is a drawing under
any Foreign Currency Letter of Credit; (c) the last Business Day of each
calendar month; and (d) such additional dates as the Administrative Agent, the
Issuing Lender, the Required Lenders or the Borrower shall specify.

 

“Revolver Availability” shall mean, as of any date of determination, the amount
that the Borrower is able to borrow on such date under the Revolving Committed
Amount without a Default or Event of Default occurring or existing after giving
pro forma effect to such borrowing.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Commitment Percentage of the Revolving Committed Amount as specified on
Schedule 1.1(c).

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

 

“Revolving Loan” shall have the meaning set forth in Section 2.1.

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower provided pursuant to Section 2.1(e) in favor of any of the Revolving
Lenders evidencing the Revolving Loan provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, extended, restated, replaced, or
supplemented from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

 

30

--------------------------------------------------------------------------------


 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

 

“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the Borrower and its Subsidiaries, the sum of all scheduled payments of
principal on Funded Debt for the applicable period ending on the date of
determination (including payments due on Capital Leases and mortgaged real
properties (including any Mortgaged Properties) during the applicable period
ending on the date of determination).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.

 

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” shall mean that certain Security Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties, as amended, modified, extended,
restated, replaced, or supplemented from time to time in accordance with its
terms.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, Liens or security interests
to secure, inter alia, the Credit Party Obligations whether now or hereafter
executed and/or filed, each as may be amended from time to time in accordance
with the terms hereof, executed and delivered in connection with the granting,
attachment and perfection of the Administrative Agent’s security interests and
liens arising thereunder, including, without limitation, UCC financing
statements.

 

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

 

“Spot Rate” for any Foreign Currency on any date means the rate determined by
the Administrative Agent or the applicable Issuing Lender, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately

 

31

--------------------------------------------------------------------------------


 

11:00 a.m. on the date two (2) Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent or
the applicable Issuing Lender may obtain such spot rate from another financial
institution designated by the Administrative Agent or the applicable Issuing
Lender if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Issuing Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in a Foreign Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Obligations” shall mean, with respect to any Guarantor, an obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of § 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

 

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

 

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

 

“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

32

--------------------------------------------------------------------------------


 

“Syndication Agent” shall mean Bank of America, N.A., together with its
successors and assigns, in its capacity as syndication agent hereunder.

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Title Insurance Company” shall have the meaning set forth in the definition of
“Mortgage Policy”.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16.

 

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.16 and (b) all renewals thereof including, without limitation, any
thereof referred to in Schedule 3.16.

 

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

 

“Transactions” shall mean the closing of this Agreement, the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

 

“Voting Stock” shall mean, with respect to any Person, Equity Interest issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the

 

33

--------------------------------------------------------------------------------


 

election of directors (or persons performing similar functions) of such Person,
even though the right so to vote may be or have been suspended by the happening
of such a contingency.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

 

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

 

“Withholding Agent” shall mean a Credit Party, the Administrative Agent, or, in
the case of any Lender that is treated as a partnership for U.S. federal income
tax purposes, such Lender or any partnership for U.S. federal income tax
purposes that is a direct or indirect (through a chain of entities treated as
flow-through entities for U.S. federal income tax purposes) beneficial owner of
such Lender, or any of their respective agents, that is required under
applicable law to deduct or withhold any Tax from a payment by or on account of
any obligation of any Credit Party under any Credit Document.

 

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

 

Section 1.2            Other Definitional Provisions.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

Section 1.3            Accounting Terms.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrower delivered to the

 

34

--------------------------------------------------------------------------------


 

Lenders.  It is acknowledged and agreed that if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
the Credit Agreement, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders, which approval shall not be unreasonably withheld); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under the Credit Agreement or as reasonably requested
thereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

Notwithstanding the foregoing, (a) all references to leases of any kind in this
Agreement or the other Credit Documents, including without limitation the
determination of Capital Leases, Operating Leases and Capital Lease Obligations,
shall be determined in accordance with GAAP as in effect as of the Closing Date
for all purposes, including without limitation the calculation of any covenant
in this Agreement or the calculation of the Consolidated Leverage Ratio,
Consolidated Funded Debt or Indebtedness; irrespective of whether there occurs
after the Closing Date any change in GAAP that would otherwise affect any such
calculation or covenant and (b) the Borrower shall not be required to provide a
reconciliation between calculations concerning the changes in GAAP referenced in
the above clause (a), but will be required to provide any additional financial
information reasonably requested by the Administrative Agent in connection with
such calculations.

 

For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of
assets (including a stock sale) shall be given pro forma effect as if such
transaction had taken place as of the first day of such applicable test period.

 

Section 1.4            Time References.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.5            Execution of Documents.

 

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

 

Section 1.6            Foreign Currency.

 

(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and outstanding LOC Obligations denominated in Foreign
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to

 

35

--------------------------------------------------------------------------------


 

occur.  Except for purposes of financial statements delivered by the Credit
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.

 

(b)           Any request for a Letter of Credit in a currency other than
Dollars shall be made to the Administrative Agent and the applicable Issuing
Lender, not later than 11:00 A.M., five (5) Business Days prior to the date of
the desired L/C Credit Extension (or such other time or date as may be agreed by
the Administrative Agent and the applicable Issuing Lender, in their sole
discretion). The Administrative Agent and the applicable Issuing Lender shall
promptly notify the Borrower of the response to any request pursuant to this
Section.

 

(c)           At the Borrower’s request, the Administrative Agent shall advise
the Borrower of the outstanding LOC Obligations as of the last Revaluation Date.

 

ARTICLE II

 

THE LOANS; AMOUNT AND TERMS

 

Section 2.1            Revolving Loans and Incremental Revolving Loans.

 

(a)           Revolving Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, each Revolving Lender severally, but not
jointly, agrees to make revolving credit loans in Dollars (“Revolving Loans”) to
the Borrower from time to time in an aggregate principal amount of up to FOUR
HUNDRED FIFTY MILLION DOLLARS ($450,000,000) (as increased from time to time as
provided in Section 2.1(f) and as such aggregate maximum amount may be reduced
from time to time as provided in Section 2.6, the “Revolving Committed Amount”)
for the purposes hereinafter set forth; provided, however, that (i) with regard
to each Revolving Lender individually, the sum of such Revolving Lender’s
Commitment Percentage of the aggregate principal amount of outstanding Revolving
Loans plus such Revolving Lender’s Commitment Percentage of outstanding
Swingline Loans plus such Revolving Lender’s Commitment Percentage of
outstanding LOC Obligations shall not exceed such Revolving Lender’s Revolving
Commitment and (ii) with regard to the Revolving Lenders collectively, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the Revolving Committed Amount then in effect.  Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, the Revolving Loans made on the Closing
Date or any of the three (3) Business Days following the Closing Date, may only
consist of Alternate Base Rate Loans unless the Borrower delivers a funding
indemnity letter, substantially in the form of Exhibit 2.1(a), reasonably
acceptable to the Administrative Agent not less than three (3) Business Days
prior to the Closing Date.  LIBOR Rate Loans shall be made by each Revolving

 

36

--------------------------------------------------------------------------------


 

Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.

 

(b)           Revolving Loan Borrowings.

 

(i)            Notice of Borrowing.  The Borrower shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
1:00 P.M. on the Business Day of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans.  Each such Notice of
Borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed and (D) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor.  If the Borrower shall fail to specify in any such Notice of
Borrowing (1) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (2) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder.  The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.

 

(ii)           Minimum Amounts.  Each Revolving Loan that is made as an
Alternate Base Rate Loan shall be in a minimum aggregate amount of $500,000 and
in integral multiples of $100,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).  Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $500,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

 

(iii)          Advances.  Each Revolving Lender will make its Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 3:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office (or such other account that the Borrower may designate
in writing to the Administrative Agent) with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

37

--------------------------------------------------------------------------------


 

(c)           Repayment.  Subject to the terms of this Agreement, Revolving
Loans may be borrowed, repaid and reborrowed during the Commitment Period.  The
principal amount of all Revolving Loans shall be due and payable in full on the
Maturity Date, unless accelerated sooner pursuant to Section 7.2.  The Borrower
shall have the right to repay Revolving Loans in whole or in part from time to
time; provided, however; that each partial repayment of a Revolving Loan shall
be in a minimum principal amount of $500,000 and integral multiples of $100,000
in excess thereof (or the remaining outstanding principal amount).

 

(d)           Interest.  Subject to the provisions of Section 2.8, Revolving
Loans shall bear interest as follows:

 

(i)            Alternate Base Rate Loans.  During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

 

(ii)           LIBOR Rate Loans.  During such periods as Revolving Loans shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)           Revolving Notes; Covenant to Pay.  The Borrower’s obligation to
pay each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrower
to such Revolving Lender in substantially the form of Exhibit 2.1(e).  The
Borrower covenants and agrees to pay the Revolving Loans in accordance with the
terms of this Agreement.

 

(f)            Incremental Revolving Loans.  Subject to the terms and conditions
set forth herein, the Borrower shall have the right, at any time and from time
to time after the Closing Date and prior to the Maturity Date, to incur
additional Indebtedness under this Credit Agreement in the form of an increase
to the Revolving Committed Amount (each an “Incremental Revolving Facility”) by
an aggregate amount of up to $200,000,000.  The following terms and conditions
shall apply to each Incremental Revolving Facility:  (i) the loans made under
any such Incremental Revolving Facility (each an “Additional Revolving Loan”)
shall constitute Credit Party Obligations and will be secured and guaranteed
with the other Credit Party Obligations on a pari passu basis, (ii) any such
Incremental Revolving Facility shall be entitled to the same voting rights as
the existing Revolving Loans and shall be entitled to receive proceeds of
prepayments on the same basis as the existing Revolving Loans, (iii) any such
Incremental Revolving Facility shall be obtained from existing Lenders or from
other banks, financial institutions or investment funds; provided that no
existing Lender shall be required to participate in or

 

38

--------------------------------------------------------------------------------


 

fund any Incremental Revolving Facility, (iv) any such Incremental Revolving
Facility shall be in a minimum principal amount of $10,000,000 and integral
multiples of $1,000,000 in excess thereof, (v) the proceeds of any Additional
Revolving Loan will be used for the purposes set forth in Section 3.11, (vi) the
Borrower shall execute a Revolving Note in favor of any new Lender or any
existing Lender requesting a Revolving Note whose Revolving Committed Amount is
increased, (vii) the conditions to Extensions of Credit in Section 4.2 shall
have been satisfied, (viii) the Administrative Agent shall have received an
opinion or opinions (including, if reasonably requested by the Administrative
Agent, local counsel opinions) of counsel for the Credit Parties, addressed to
the Administrative Agent and the Lenders, and such other documentation as the
Administrative Agent deems reasonably necessary to effectuate such increase,
with all of the foregoing to be in form and substance acceptable to the
Administrative Agent, (ix) the Administrative Agent shall have received from the
Borrower updated financial projections and an officer’s certificate, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, after giving effect to any such Incremental Revolving
Facility on a Pro Forma Basis, the Borrower will be in compliance with the
financial covenants set forth in Section 5.9, (x) the outstanding Revolving
Loans and Participation Interests shall be reallocated by causing such fundings
and repayments (which shall not be subject to any processing and/or recordation
fees) among the Revolving Lenders (which the Borrower shall be responsible for
any costs arising under Section 2.15 resulting from such reallocation and
repayments) of Revolving Loans as necessary such that, after giving effect to
such Incremental Revolving Facility, each Revolving Lender will hold Revolving
Loans and Participation Interests based on its Commitment Percentage (after
giving effect to such Incremental Revolving Facility) and (xi) any Incremental
Revolving Facility shall also include a proportional increase in the LOC
Committed Amount.  The Borrower may invite other banks, financial institutions
and investment funds reasonably acceptable to the Administrative Agent to join
this Credit Agreement as Lenders hereunder for the portion of such Incremental
Revolving Facility not taken by existing Lenders, provided that such other
banks, financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent may reasonably
request.  The Administrative Agent is authorized to enter into, on behalf of the
Lenders, any amendment to this Credit Agreement or any other Credit Document as
may be necessary to incorporate the terms of any new Incremental Revolving
Facility therein.

 

Section 2.2            Reserved.

 

Section 2.3            Letter of Credit Subfacility.

 

(a)           Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the Revolving Lenders shall participate in, standby Letters of
Credit for the account of the Borrower from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) (A) the aggregate
amount of all LOC Obligations with respect to Financial Letters of Credit shall
not at any time exceed ONE HUNDRED MILLION

 

39

--------------------------------------------------------------------------------


 

DOLLARS ($100,000,000) and (B)  the aggregate amount of  all LOC Obligations
(including Performance Letters of Credit and all other Letters of Credit) shall
not at any time exceed THREE HUNDRED SEVENTY-FIVE MILLION DOLLARS ($375,000,000)
(as increased from time to time as provided in Section 2.1(f) and as such
aggregate maximum amount may be reduced from time to time as provided in
Section 2.6, the “LOC Committed Amount”), (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the Revolving
Committed Amount then in effect, (iii) all Letters of Credit shall be
denominated in Dollars or, subject to Section 2.3(j), in a Foreign Currency and
(iv) Letters of Credit shall be issued for any lawful corporate purposes and
shall be issued as standby letters of credit, including in connection with
workers’ compensation and other insurance programs.  Except as otherwise
expressly agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than eighteen (18) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than eighteen (18) months from the date of extension; provided,
further, that for any Letter of Credit with an expiry date extending beyond the
Maturity Date, the Borrower shall provide cash collateral for the benefit of the
applicable Issuing Lender on or prior to the date of issuance or renewal in an
amount as shall be agreed to by the Borrower and the Issuing Lender and pursuant
to documentation satisfactory to such Issuing Lender.  Each Letter of Credit
shall comply with the related LOC Documents.  The issuance and expiry date of
each Letter of Credit shall be a Business Day.  Each Letter of Credit issued
hereunder shall be in a minimum original face amount of $50,000 or such lesser
amount as approved by the Issuing Lender.   The Issuing Lender shall be under no
obligation to issue any Letter of Credit if any Lender is at such time a
Defaulting Lender and the reallocation described in Section 2.21(a)(iv) cannot
be completely effected, unless the Issuing Lender has entered into arrangements
satisfactory to the Issuing Lender with the Borrower or such Lender to eliminate
the Issuing Lender’s risk with respect to such Lender’s LOC Obligations. The
Borrower’s Reimbursement Obligations in respect of each Existing Letter of
Credit, and each Revolving Lender’s participation obligations in connection
therewith, shall be governed by the terms of this Credit Agreement.  The
Existing Letters of Credit shall, as of the Closing Date, be deemed to have been
issued as Letters of Credit hereunder and subject to and governed by the terms
of this Agreement.

 

(b)           Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least five (5) Business Days
prior to the requested date of issuance.  The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Revolving
Lenders a detailed report specifying the Letters of Credit which are then issued
and outstanding and any activity with respect thereto which may have occurred
since the date of any prior report, and including therein, among other things,
the account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.

 

40

--------------------------------------------------------------------------------


 

The Issuing Lender will further provide to the Administrative Agent promptly
upon request copies of the Letters of Credit.  The Issuing Lender will provide
to the Administrative Agent promptly upon request a summary report of the nature
and extent of LOC Obligations then outstanding.

 

(c)                                  Participations.  Each Revolving Lender,
upon issuance of a Letter of Credit, shall be deemed to have purchased without
recourse a risk participation from the Issuing Lender in such Letter of Credit
and the obligations arising thereunder and any Collateral relating thereto, in
each case in an amount equal to its Commitment Percentage of the obligations
under such Letter of Credit and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit; provided that
any Person that becomes a Revolving Lender after the Closing Date shall be
deemed to have purchased a Participation Interest in all outstanding Letters of
Credit on the date it becomes a Lender hereunder and any Letter of Credit issued
on or after such date, in each case in accordance with the foregoing terms. 
Without limiting the scope and nature of each Revolving Lender’s participation
in any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any LOC Document, each such Revolving
Lender shall pay to the Issuing Lender its Commitment Percentage of such
unreimbursed drawing in same day funds pursuant to and in accordance with the
provisions of subsection (d) hereof.  The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.  Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

 

(d)                                 Reimbursement.  In the event of any drawing
under any Letter of Credit, the Issuing Lender will promptly notify the Borrower
and the Administrative Agent.  The Borrower shall reimburse the Issuing Lender
on the day of drawing under any Letter of Credit if notified prior to 11:00 A.M.
on a Business Day or, if after 11:00 A.M., on the following Business Day (either
with the proceeds of a Revolving Loan obtained hereunder or otherwise) in same
day funds as provided herein or in the LOC Documents.  If the Borrower shall
fail to reimburse the Issuing Lender as provided herein, the unreimbursed amount
of such drawing shall bear interest at a per annum rate equal to the ABR Default
Rate.  Unless the Borrower shall immediately notify the Issuing Lender and the
Administrative Agent of its intent to otherwise reimburse the Issuing Lender,
the Borrower shall be deemed to have requested a Mandatory LOC Borrowing in the
amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations.  The Borrower’s
Reimbursement Obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,

 

41

--------------------------------------------------------------------------------


 

regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the other Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the Issuing Lender, in Dollars and in immediately available
funds, the amount of such Revolving Lender’s Commitment Percentage of such
unreimbursed drawing.  Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 P.M. on the Business Day next succeeding the day such notice is
received.  If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate.  Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Repayment with Revolving Loans.  On any day
on which the Borrower shall have requested, or been deemed to have requested, a
Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the Revolving Lenders that a Revolving
Loan has been requested or deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”)
shall be made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Revolving Lender’s respective
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations.  Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans on the day such notice is received by the Revolving Lenders from
the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the day such notice is received, in each case notwithstanding
(i) the amount of Mandatory LOC Borrowing may not comply with the minimum amount
for borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) failure for any such request or deemed
request for Revolving Loan to be made by the time otherwise required in
Section 2.1(b), (v) the date of such Mandatory LOC Borrowing, or (vi) any
reduction in the Revolving Committed Amount after any such Letter of Credit may
have been drawn upon.  In the event that any Mandatory LOC Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the

 

42

--------------------------------------------------------------------------------


 

occurrence of a Bankruptcy Event), then each such Revolving Lender hereby agrees
that it shall forthwith fund (as of the date the Mandatory LOC Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) its Participation
Interests in the outstanding LOC Obligations; provided, further, that in the
event any Revolving Lender shall fail to fund its Participation Interest on the
day the Mandatory LOC Borrowing would otherwise have occurred, then the amount
of such Revolving Lender’s unfunded Participation Interest therein shall bear
interest payable by such Revolving Lender to the Issuing Lender upon demand, at
the rate equal to, if paid within two (2) Business Days of such date, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.

 

(f)                                   Modification, Extension.  The issuance of
any supplement, modification, amendment, renewal, or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(g)                                  ISP98.  Unless otherwise expressly agreed
by the Issuing Lender and the Borrower, when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998,” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit.

 

(h)                                 Conflict with LOC Documents.  In the event
of any conflict between this Agreement and any LOC Document, this Agreement
shall control.

 

(i)                                     Designation of Subsidiaries as Account
Parties.  Notwithstanding anything to the contrary set forth in this Agreement,
including without limitation Section 2.3(a), a Letter of Credit issued hereunder
may contain a statement to the effect that such Letter of Credit is issued for
the account of a Subsidiary of the Borrower; provided that, notwithstanding such
statement, the Borrower shall be the actual account party for all purposes of
this Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s Reimbursement Obligations hereunder with respect to such Letter of
Credit.

 

(j)                                    The Borrower may request, and any Issuing
Lender may issue, Letters of Credit denominated in any Foreign Currency (any
such Letter of Credit, a “Foreign Currency Letter of Credit”), subject to the
following provisions:

 

(i)                                     all provisions of Section 2.3 shall be
satisfied with respect to such Foreign Currency Letter of Credit;

 

(ii)                                  any drawing under any Foreign Currency
Letter of Credit shall be deemed to be a drawing under a Letter of Credit
hereunder in Dollars in an amount equal to the Dollar Equivalent of such
drawing, and such drawing shall be reimbursed or repaid with Revolving Loans as
provided in Sections 2.3(d) and (e) hereof as if such drawing had been made in
Dollars in an amount equal to the Dollar Equivalent of such drawing;

 

43

--------------------------------------------------------------------------------


 

(iii)                               [Reserved].

 

(iv)                              the obligation of the Borrower to reimburse
the Issuing Lender for each drawing under such Foreign Currency Letter of Credit
shall be absolute, unconditional and irrevocable under all circumstances,
including, without limitation, any adverse change in the relevant exchange rates
or in the availability of any such Foreign Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; and

 

(v)                                 within five days of demand therefor by the
applicable Issuing Lender, the Borrower shall reimburse such Issuing Lender for
any Foreign Currency Letter of Credit, for any costs, expenses, losses or
liabilities (including foreign currency exchange costs and losses) incurred by
such Issuing Lender in connection with any drawing under such Foreign Currency
Letter of Credit and the reimbursement of such drawing in Dollars rather than
the applicable Foreign Currency, including, without limitation, any costs,
expenses, losses or liabilities resulting from the determination of the Spot
Rate two Business Days prior to the date a drawing under such Foreign Currency
Letter of Credit is reimbursed.

 

(k)                                 Issuing Lenders. Each Issuing Lender shall
(i) prior to the issuance, renewal or extension of any Letter of Credit, receive
written confirmation from the Administrative Agent that such issuance, renewal
or extension meets the requirements set forth in Section 2.3, (ii) provide to
the Administrative Agent, upon the issuance, renewal or extension of any Letter
of Credit and on a monthly basis, a report that details the activity with
respect to each Letter of Credit issued by such Issuing Lender (including an
indication of the maximum amount then in effect with respect to each such Letter
of Credit) and (iii) upon the Administrative Agent’s request, any other
documentation relating to any such Letter of Credit (including, without
limitation, copies of such Letters of Credit).

 

(l)                                     Cash Collateral.  At any point in time
in which there is a Defaulting Lender, the Issuing Lender may require the
Borrower to Cash Collateralize the LOC Obligations pursuant to Section 2.20.

 

Section 2.4                                   Swingline Loan Subfacility.

 

(a)                                 Swingline Commitment.  During the Commitment
Period, subject to the terms and conditions hereof (including those set forth in
Section 4.2), the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) for the purposes hereinafter set forth;
provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TEN MILLION DOLLARS ($10,000,000) (the
“Swingline Committed Amount”), and (ii) the sum of the aggregate principal
amount of outstanding Revolving Loans plus outstanding Swingline Loans plus

 

44

--------------------------------------------------------------------------------


 

outstanding LOC Obligations shall not exceed the Revolving Committed Amount then
in effect.  Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

 

(b)                                 Swingline Loan Borrowings.

 

(i)                                     Notice of Borrowing and Disbursement. 
Upon receiving a Notice of Borrowing from the Borrower not later than 1:00 P.M.
on any Business Day requesting that a Swingline Loan be made, the Swingline
Lender will make Swingline Loans available to the Borrower on the same Business
Day such request is received by the Administrative Agent.  Swingline Loan
borrowings hereunder shall be made in minimum amounts of $100,000 (or the
remaining available amount of the Swingline Committed Amount if less) and in
integral amounts of $100,000 in excess thereof.  Notwithstanding anything to the
contrary contained herein, the Swingline Lender shall not at any time be
obligated to make any Swingline Loan hereunder if any Lender is at such time a
Defaulting Lender, unless the Swingline Lender has entered into arrangements
satisfactory to the Swingline Lender with the Borrower or such Lender to
eliminate the Swingline Lender’s risk with respect to such Lender’s obligations
in respect of its Swingline Commitment.

 

(ii)                                  Repayment of Swingline Loans.  Each
Swingline Loan borrowing shall be due and payable on the Maturity Date.  The
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and the Administrative Agent, demand repayment of its Swingline
Loans by way of a Revolving Loan borrowing, in which case the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans in the amount of such Swingline Loans; provided,
however, that, in the following circumstances, any such demand shall also be
deemed to have been given one Business Day prior to each of (A) the Maturity
Date, (B) the occurrence of any Bankruptcy Event, (C) upon acceleration of the
Credit Party Obligations hereunder, whether on account of a Bankruptcy Event or
any other Event of Default, and (D) the exercise of remedies in accordance with
the provisions of Section 7.2 hereof (each such Revolving Loan borrowing made on
account of any such deemed request therefor as provided herein being hereinafter
referred to as “Mandatory Swingline Borrowing”).  Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans promptly upon any such request
or deemed request on account of each Mandatory Swingline Borrowing in the amount
and in the manner specified in the preceding sentence on the date such notice is
received by the Revolving Lenders from the Administrative Agent if such notice
is received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 P.M. on the Business Day next succeeding the date such notice is
received notwithstanding (1) the amount of Mandatory Swingline Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, (3) whether a Default or an Event of Default then exists,

 

45

--------------------------------------------------------------------------------


 

(4) failure of any such request or deemed request for Revolving Loans to be made
by the time otherwise required in Section 2.1(b)(i), (5) the date of such
Mandatory Swingline Borrowing, or (6) any reduction in the Revolving Committed
Amount or termination of the Revolving Commitments immediately prior to such
Mandatory Swingline Borrowing or contemporaneously therewith.  In the event that
any Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such Participation Interest in the
outstanding Swingline Loans as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2); provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective Participation Interest is purchased, and (y) at
the time any purchase of a Participation Interest pursuant to this sentence is
actually made, the purchasing Revolving Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such Participation Interest
purchased for each day from and including the day upon which the Mandatory
Swingline Borrowing would otherwise have occurred to but excluding the date of
payment for such Participation Interest, at the rate equal to, if paid within
two (2) Business Days of the date of the Mandatory Swingline Borrowing, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.  The Borrower shall have the right to repay the Swingline Loan in
whole or in part from time to time; provided, however; that each partial
repayment of a Swingline Loan shall be in a minimum principal amount of $100,000
and integral multiples of $100,000 in excess thereof (or the remaining
outstanding principal amount).

 

(c)                                  Interest on Swingline Loans.  Subject to
the provisions of Section 2.8, Swingline Loans shall bear interest at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans.  Interest on Swingline Loans
shall be payable in arrears on each Interest Payment Date.

 

(d)                                 Swingline Note; Covenant to Pay.  The
Swingline Loans shall be evidenced by this Agreement and, upon request of the
Swingline Lender, by a duly executed promissory note of the Borrower in favor of
the Swingline Lender in the original amount of the Swingline Committed Amount
and substantially in the form of Exhibit 2.4(d).  The Borrower covenants and
agrees to pay the Swingline Loans in accordance with the terms of this
Agreement.

 

(e)                                  Cash Collateral.  At any point in time in
which there is a Defaulting Lender, the Swingline Lender may require the
Borrower to Cash Collateralize the outstanding Swingline Loans pursuant to
Section 2.20.

 

46

--------------------------------------------------------------------------------


 

Section 2.5                                   Fees.

 

(a)                                 Commitment Fee.  In consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the
“Commitment Fee”) in an amount equal to the Applicable Percentage per annum on
the average daily unused amount of the Revolving Committed Amount.  For purposes
of computation of the Commitment Fee, LOC Obligations shall be considered usage
of the Revolving Committed Amount but Swingline Loans shall not be considered
usage of the Revolving Committed Amount.  The Commitment Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter.

 

(b)                                 Letter of Credit Fees.  In consideration of
the LOC Commitments, the Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Percentage for Revolving Loans that are LIBOR Rate Loans
per annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration.  The
Letter of Credit Fee shall each be payable quarterly in arrears on the last
Business Day of each calendar quarter.

 

(c)                                  Issuing Lender Fees.  In addition to the
Letter of Credit Fees payable pursuant to subsection (b) hereof, the Borrower
shall pay to the Issuing Lender for its own account without sharing by the other
Lenders the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).  The Issuing Lender may charge, and retain for its own
account without sharing by the other Lenders, an additional facing fee (the
“Letter of Credit Facing Fee”) of 0.125% per annum on the average daily maximum
amount available to be drawn under each such Letter of Credit issued by it.  The
Issuing Lender Fees and the Letter of Credit Facing Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter.

 

(d)                                 Administrative Fee.  The Borrower agrees to
pay to the Administrative Agent the annual administrative fee as described in
the Fee Letter.

 

Section 2.6                                   Commitment Reductions.

 

(a)                                 Voluntary Reductions.  The Borrower shall
have the right to terminate or permanently reduce the unused portion of the
Revolving Committed Amount at any time or from time to time upon not less than
five (5) Business Days’ prior written notice to the Administrative Agent (which
shall notify the Lenders thereof as soon as practicable) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction which shall be in a minimum amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent; provided
that no such reduction

 

47

--------------------------------------------------------------------------------


 

or termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations would exceed the
Revolving Committed Amount then in effect.

 

(b)                                 Swingline Committed Amount.  If the
Revolving Committed Amount is reduced below the then current Swingline Committed
Amount, the Swingline Committed Amount shall automatically be reduced by an
amount such that the Swingline Committed Amount equals the Revolving Committed
Amount.

 

(c)                                  Maturity Date.  The Revolving Commitments,
the Swingline Commitment and the LOC Commitment shall automatically terminate on
the Maturity Date.

 

Section 2.7                                   Prepayments.

 

(a)                                 Optional Repayments.  The Borrower shall
have the right to repay Loans in whole or in part from time to time. The
Borrower shall give three Business Days’ irrevocable notice of repayment in the
case of LIBOR Rate Loans and same-day irrevocable notice on any Business Day in
the case of Alternate Base Rate Loans, to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable).  Within the foregoing
parameters, repayments under this Section shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  All repayments under this Section shall be subject to Section 2.15,
but otherwise without premium or penalty.  Interest on the principal amount
prepaid shall be payable on the next occurring Interest Payment Date that would
have occurred had such loan not been prepaid or, at the request of the
Administrative Agent, interest on the principal amount prepaid shall be payable
on any date that a repayment is made hereunder through the date of repayment.

 

(b)                                 Mandatory Prepayments.  If at any time after
the Closing Date, (y) the sum of the aggregate principal amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall exceed the Revolving Committed Amount, the Borrower shall
immediately prepay the Revolving Loans and Swingline Loans (first to outstanding
Swingline Loans and second to outstanding Revolving Loans) and (after all
Revolving Loans and Swingline Loans have been repaid) cash collateralize the LOC
Obligations in an amount sufficient to eliminate such excess.

 

(c)                                  Hedging Obligations Unaffected.  Any
repayment or prepayment made pursuant to this Section shall not affect the
Borrower’s obligation to continue to make payments under any Secured Hedging
Agreement, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Secured Hedging Agreement.

 

48

--------------------------------------------------------------------------------


 

Section 2.8                                   Default Rate and Payment Dates.

 

(a)                                 If all or a portion of the principal amount
of any Loan which is a LIBOR Rate Loan shall not be paid when due or continued
as a LIBOR Rate Loan in accordance with the provisions of Section 2.9 (whether
at the stated maturity, by acceleration or otherwise), such overdue principal
amount of such Loan shall be converted to an Alternate Base Rate Loan at the end
of the Interest Period applicable thereto.

 

(b)                                 (i) If all or a portion of the principal
amount of any LIBOR Rate Loan shall not be paid when due, such overdue amount
shall bear interest at a rate per annum which is equal to the rate that would
otherwise be applicable thereto plus 2%, until the end of the Interest Period
applicable thereto, and thereafter at a rate per annum which is equal to the
Alternate Base Rate plus the sum of the Applicable Percentage then in effect for
Alternate Base Rate Loans and 2% (the “ABR Default Rate”) or (ii) if any
interest payable on the principal amount of any Loan or any fee or other amount,
including the principal amount of any Alternate Base Rate Loan, payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is equal to the ABR Default Rate, in each case from the date of
such non-payment until such amount is paid in full (after as well as before
judgment).  Upon the occurrence, and during the continuance, of any other Event
of Default hereunder, at the option of the Required Lenders, the principal of
and, to the extent permitted by law, interest on the Loans and any other amounts
owing hereunder or under the other Credit Documents shall bear interest, payable
on demand, at a per annum rate which is (A) in the case of principal, the rate
that would otherwise be applicable thereto plus 2% or (B) in the case of
interest, fees or other amounts, the ABR Default Rate (after as well as before
judgment).

 

(c)                                  Interest on each Loan shall be payable in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to paragraph (b) of this Section shall be payable from time to time on demand.

 

Section 2.9                                   Conversion Options.

 

(a)                                 The Borrower may, in the case of Revolving
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans, by delivering a Notice of Conversion/Extension to the Administrative
Agent at least three Business Days prior to the proposed date of conversion.  In
addition, the Borrower may elect from time to time to convert all or any portion
of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving the Administrative
Agent irrevocable written notice thereof by 1:00 P.M. one (1) Business Day prior
to the proposed date of conversion.  If the date upon which an Alternate Base
Rate Loan is to be converted to a LIBOR Rate Loan is not a Business Day, then
such conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan.  LIBOR
Rate Loans may only be converted to Alternate Base Rate Loans on the last day of
the applicable Interest Period.  If the date upon which a LIBOR Rate Loan is to
be converted

 

49

--------------------------------------------------------------------------------


 

to an Alternate Base Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.  All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  All or any part of outstanding LIBOR
Rate Loans may be converted as provided herein; provided that partial
conversions shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.

 

(b)                                 Any LIBOR Rate Loans may be continued as
such upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the notice provisions contained in
Section 2.9(a); provided, that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to an Alternate Base Rate Loan at the
end of the applicable Interest Period with respect thereto.  If the Borrower
shall fail to give timely notice of an election to continue a LIBOR Rate Loan,
or the continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR
Rate Loans shall be automatically converted to Alternate Base Rate Loans at the
end of the applicable Interest Period with respect thereto.

 

Section 2.10                            Computation of Interest and Fees; Usury.

 

(a)                                 Interest payable hereunder with respect to
any Alternate Base Rate Loan based on the Prime Rate shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed.  All other fees, interest and all other amounts payable hereunder shall
be calculated on the basis of a 360-day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.

 

(c)                                  It is the intent of the Lenders and the
Credit Parties to conform to and contract in strict compliance with applicable
usury law from time to time in effect.  All agreements between the Lenders and
the Credit Parties are hereby limited by the

 

50

--------------------------------------------------------------------------------


 

provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Credit Party Obligation),
shall the interest taken, reserved, contracted for, charged, or received under
this Agreement, under the Notes or otherwise, exceed the maximum nonusurious
amount permissible under applicable law.  If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

Section 2.11                            Pro Rata Treatment and Payments.

 

(a)                                 Allocation of Payments Prior to Exercise of
Remedies.  Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Commitment
Percentages of the Revolving Lenders.  Unless otherwise required by the terms of
this Agreement, each payment under this Agreement or any Note shall be applied,
first, to any fees then due and owing by the Borrower pursuant to Section 2.5,
second, to interest then due and owing hereunder and under the Notes of the
Borrower and, third, to principal then due and owing hereunder and under the
Notes of the Borrower.  Each payment on account of any fees pursuant to
Section 2.5 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Letter of Credit Facing Fees and the Issuing Lender
Fees).  Each optional repayment by the Borrower on account of principal of and
interest on the Revolving Loans shall be applied to such Loans on a pro rata
basis and to the extent applicable in accordance with the terms of
Section 2.7(a) hereof.  Each mandatory prepayment on account of principal of the
Loans shall be applied to such Loans on a pro rata basis and to the extent
applicable in accordance with Section 2.7(b).  All payments (including
prepayments) to be made by the Borrower on account of principal, interest and

 

51

--------------------------------------------------------------------------------


 

fees shall be made without defense, set-off or counterclaim and shall be made to
the Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified on Section 9.2 in Dollars and in immediately available
funds not later than 3:00 P.M. on the date when due.  The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on the LIBOR Rate Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
LIBOR Rate Loan becomes due and payable on a day other than a Business Day, such
payment date shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such payment into another calendar
month, in which event such payment shall be made on the immediately preceding
Business Day.

 

(b)                                 Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the invocation of default
interest pursuant to Section 2.8) by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall automatically become due
and payable in accordance with the terms of such Section), all amounts collected
or received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall be paid over or delivered as
follows (irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;
provided all Lenders shall be represented by a single counsel (unless any such
Lender, in good faith, shall reasonably determine that there is a conflict of
interest that causes it to be necessary for such Lender to be represented by
separate counsel), or otherwise with respect to the Credit Party Obligations
owing to such Lender;

 

52

--------------------------------------------------------------------------------


 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Hedging Agreement Provider
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Secured Hedging Agreements) of amounts available to be applied
pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the
extent that any amounts available for distribution pursuant to clause “FIFTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Administrative Agent in a cash
collateral account and applied (i) first, to reimburse the Issuing Lender from
time to time for any drawings under such Letters of Credit and (ii) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FIFTH” and “SIXTH” above in the manner provided
in this Section.  Notwithstanding the foregoing terms of this Section, only
Collateral proceeds and payments under the Guaranty (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

53

--------------------------------------------------------------------------------


 

Section 2.12                            Non-Receipt of Funds by the
Administrative Agent.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
written notice from a Lender prior to the proposed date of any Extension of
Credit that such Lender will not make available to the Administrative Agent such
Lender’s share of such Extension of Credit, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
this Agreement and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Extension of Credit available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Alternate Base Rate Loans.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

 

54

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Article IV are not satisfied or waived in accordance with
the terms thereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.5(c) are several and not joint.  The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment
under Section 9.5(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.5(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

Section 2.13                            Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

55

--------------------------------------------------------------------------------


 

Section 2.14                            Yield Protection.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or the Issuing Lender;

 

(ii)                                  subject any Lender or the Issuing Lender
to any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBOR Rate Loan made by
it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 2.16 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or, in the case of clause
(ii), any Loan or any participation in any Loan) or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Administrative Agent, Lender, the Issuing Lender or other recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Administrative Agent, Lender, the Issuing Lender, or other recipient, the
Borrower will pay to such Administrative Agent, Lender, the Issuing Lender or
other recipient, as the case may be, such additional amount or amounts as will
compensate such Administrative Agent, Lender, Issuing Lender or other recipient,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s or
the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or

 

56

--------------------------------------------------------------------------------


 

such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs incurred or reductions suffered, as the case may
be, to the extent that such Lender or the Issuing Lender fails to make a demand
for such compensation more than six (6) months after becoming aware of such
Change in Law giving rise to such increased costs or reductions.

 

Section 2.15                            Compensation for Losses; Eurocurrency
Liabilities.

 

(a) Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent), which demand must made within 60 days from the date upon
which the Lender becomes aware of the event that is the basis for the demand,
the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(i)                                     any continuation, conversion, payment or
prepayment of any Loan other than an Alternate Base Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(ii)                                  any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than an Alternate Base Rate Loan on the date
or in the amount notified by the Borrower; or

 

(iii)                               any assignment of a LIBOR Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 2.19;

 

57

--------------------------------------------------------------------------------


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each LIBOR Rate Loan
made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

 

(b)                                 The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves under Regulation D
with respect to “Eurocurrency liabilities” within the meaning of Regulation D,
or under any similar or successor regulation with respect to Eurocurrency
liabilities or Eurocurrency funding, additional interest on the unpaid principal
amount of each LIBOR Loan equal to the actual costs of such reserves allocated
to such LIBOR Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such LIBOR Loan, provided the Borrower
shall have received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant interest payment
date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

 

Section 2.16                            Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Credit Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or Issuing Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

58

--------------------------------------------------------------------------------


 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Lender, within ten (10) days after demand therefor, which demand must be made
within 60 days from the date upon which the Lender becomes aware of the event
that is the basis for the demand, for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

(d)                                 [Reserved.]

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Credit Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(f)                                   Foreign Lenders.       Without limiting
the generality of the foregoing, in the event that the Borrower is resident for
tax purposes in the United States of America, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

59

--------------------------------------------------------------------------------


 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (i) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (ii) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(iii)                               any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(g)                                  Treatment of Certain Refunds.  If the
Administrative Agent, a Lender or the Issuing Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent directly incurred
in connection with payment of the refund to the Borrower, such Lender or the
Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender in the event the Administrative Agent, such Lender or the Issuing
Lender is required to repay such refund to such Governmental Authority.  This
paragraph shall not be construed to require the Administrative Agent, any Lender
or the Issuing Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

Section 2.17                            Indemnification; Nature of Issuing
Lender’s Duties.

 

(a)                                 In addition to its other obligations under
Section 2.3, the Credit Parties hereby agree to protect, indemnify, pay and save
the Issuing Lender and each Lender harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) that the Issuing Lender or such Lender may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit or (ii) the failure of the Issuing Lender to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

 

60

--------------------------------------------------------------------------------


 

(b)                                 As between the Credit Parties, the Issuing
Lender and each Lender, the Credit Parties shall assume all risks of the acts,
omissions or misuse of any Letter of Credit by the beneficiary thereof.  Neither
the Issuing Lender nor any Lender shall be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender or any Lender, including, without limitation,
any Government Acts.  None of the above shall affect, impair, or prevent the
vesting of the Issuing Lender’s rights or powers hereunder.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Lender or any Lender, under or in connection with any
Letter of Credit or the related certificates, if taken or omitted in the absence
of gross negligence or willful misconduct, shall not put such Issuing Lender or
such Lender under any resulting liability to the Credit Parties.  It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the Issuing Lender and each Lender against any and all
risks involved in the issuance of the Letters of Credit, all of which risks are
hereby assumed by the Credit Parties, including, without limitation, any and all
risks of the acts or omissions, whether rightful or wrongful, of any Government
Authority.  The Issuing Lender and the Lenders shall not, in any way, be liable
for any failure by the Issuing Lender or anyone else to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lender and the Lenders.

 

(d)                                 Nothing in this Section is intended to limit
the Reimbursement Obligation of the Borrower contained in
Section 2.3(d) hereof.  The obligations of the Credit Parties under this
Section shall survive the termination of this Agreement.  No act or omissions of
any current or prior beneficiary of a Letter of Credit shall in any way affect
or impair the rights of the Issuing Lender and the Lenders to enforce any right,
power or benefit under this Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section, the Credit Parties shall have no obligation to
indemnify the Issuing Lender or any Lender in respect of any liability incurred
by the Issuing Lender or such Lender arising out of the gross negligence or
willful misconduct of the Issuing Lender (including action not taken

 

61

--------------------------------------------------------------------------------


 

by the Issuing Lender or such Lender), as determined by a court of competent
jurisdiction or pursuant to arbitration.

 

Section 2.18                            Illegality.

 

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans.  The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 

Section 2.19                            Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.14, or requires the Borrower
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 2.14, (ii) the Borrower is required to pay
any Indemnified Taxes or additional

 

62

--------------------------------------------------------------------------------


 

amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender (other than Wells Fargo) fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of Section 9.1, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign (at par) and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.6), all of
its interests, rights and obligations under this Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(A)                               the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.6;

 

(B)                               such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and shall have been
relieved of its obligations under its participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(C)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(D)                               in the case of any such assignment resulting
from a Lender’s failure to consent as described in clause (iv), the consent of
the Required Lenders shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; and

 

(E)                                such assignment does not conflict with
applicable law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.20                            Cash Collateral.

 

(a)                                 Cash Collateral.  At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, any Issuing Lender or the Swingline Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral

 

63

--------------------------------------------------------------------------------


 

in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.21 and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked deposit accounts with the Administrative Agent,
which accounts shall, if reasonably available, be interest-bearing accounts. 
The Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the Issuing Lenders and the Lenders
(including the Swingline Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein as
security for the obligations to which such Cash Collateral may be applied
pursuant to clause (c) below.  If at any time the Administrative Agent, any
Issuing Lender or the Swingline Lender reasonably determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, any Issuing Lender or the Swingline
Lender, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section or Section 2.21  in respect of Letters of Credit or Swingline
Loans, shall be held and applied to the satisfaction of the specific LOC
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure, together with
accrued interest thereon (if any), shall be released promptly following (i) the
elimination of the applicable Fronting Exposure giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee)), or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral (which determination
shall be confirmed by any Issuing Lender or Swingline Lender affected by such
release of Cash Collateral); provided, however, (A) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default (and following application as provided in this
Section may be otherwise applied in accordance with Section 2.13), and (B) the
Person providing Cash Collateral and each applicable Issuing Lender or Swingline
Lender may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure.

 

64

--------------------------------------------------------------------------------


 

Section 2.21                            Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 9.1.

 

(ii)                                  Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders, the
Issuing Lenders or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Lenders or the
Swingline Lender against that Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or LOC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Obligations owed
to, such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and

 

65

--------------------------------------------------------------------------------


 

redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               Commitment Fees. (1) No Commitment Fee shall
accrue on any of the Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) any Commitment Fee accrued with respect to
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender.

 

(B)                               Letter of Credit Fees.  A Defaulting Lender
shall not be entitled to receive any Letter of Credit Fee for any period during
which it is a Defaulting Lender, except that a Defaulting Lender shall be
entitled to receive a Letter of Credit Fee with respect to each Letter of Credit
or portion thereof for which it has provided Cash Collateral pursuant to
Section 2.20.  With respect to any Letter of Credit Fee that a Defaulting Lender
is not entitled to receive in accordance with the terms of this Section, such
Letter of Credit Fee shall be paid to the non-Defaulting Lenders to the extent
such Defaulting Lender’s LOC Obligations have been reallocated to the
Non-Defaulting Lenders in accordance with clause (iv) below; provided that if
any portion of such Defaulting Lender’s LOC Obligations have not been
reallocated to the Non-Defaulting Lenders and have not been Cash Collateralized
by the Defaulting Lender (the “Exposed LOC Obligations”), the Letter of Credit
Fees corresponding to the Exposed LOC Obligations (1) shall not be payable by
the Borrower to the extent the Borrower has Cash Collateralized such Exposed LOC
Obligations and (2) shall be payable to the Issuing Lender to the extent the
Borrower has not Cash Collateralized such Exposed LOC Obligations.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s LOC Obligations
and its Swingline Exposure shall automatically (effective on the day such Lender
becomes a Defaulting Lender) be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Committed Funded Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, immediately following notice by the Administrative
Agent, any Issuing Lender or the Swingline Lender, Cash Collateralize such
Defaulting Lender’s LOC Obligations

 

66

--------------------------------------------------------------------------------


 

and its Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (iv) above) in accordance with the procedures set forth in
Section 2.20 for so long as such LOC Obligations or Swingline Loans are
outstanding.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and all Issuing Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

 

Section 3.1                                   Financial Condition.

 

(a)                                 (i) The audited Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the fiscal
years ended 2007, 2008 and 2009 together with the related Consolidated
statements of operations, changes in stockholders’ equity and of cash flows for
the fiscal years ended on such dates, (ii) the unaudited Consolidated financial
statements of the Borrower and its Subsidiaries for the year-to-date period
ending on June 30, 2010, together with the related Consolidated statements of
operations for the year-to-date period ending on such date and (iii) a pro forma
balance sheet of the Borrower and its Subsidiaries as of June 30, 2010:

 

(A)                               were prepared in accordance with GAAP but
without footnotes for the unaudited statements, consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein;

 

67

--------------------------------------------------------------------------------


 

(B)                               fairly present the financial condition of the
Borrower and its Subsidiaries, as applicable, as of the date thereof (subject,
in the case of the unaudited financial statements, to normal year-end
adjustments) and results of operations for the period covered thereby; and

 

(C)                               show all material Indebtedness and other
liabilities, direct or contingent, as required by GAAP, of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and contingent obligations.

 

(b)                                 The three-year projections of the Borrower
and its Subsidiaries delivered to the Lenders on or prior to the Closing Date
have been prepared in good faith based upon reasonable assumptions.

 

Section 3.2                                   No Material Adverse Effect;
Internal Control Event.

 

Since June 30, 2010 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect and (b) no known Internal Control Event has occurred
that has not been (i) disclosed to the Administrative Agent and the Lenders and
(ii) remedied or otherwise diligently addressed (or is in the process of being
diligently addressed) by the Borrower and/or the applicable Credit Party.

 

Section 3.3                                   Corporate Existence; Compliance
with Law.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and has taken all
actions necessary to maintain all rights, privileges, licenses and franchises
necessary or required in the normal conduct of its business, except to the
extent such failure could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (c) is duly qualified to conduct
business and in good standing under the laws of (i) the jurisdiction of its
organization or formation, (ii) the jurisdiction where its chief executive
office is located and (iii) each other jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification except to the extent that the failure to so qualify or be in good
standing in any such other jurisdiction could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
business or operations of the Credit Parties and their Subsidiaries in such
jurisdiction and (d) is in compliance with all Requirements of Law,
organizational documents, government permits and government licenses except to
the extent such non-compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Set forth on
Schedule 3.3 as of the Closing Date, or as of the last date such Schedule was
required to be updated in accordance with Section 5.2, is the following
information for each Credit Party:  the exact legal name and any former legal
names of such Credit Party in the four (4) months prior to the Closing Date, the
state of

 

68

--------------------------------------------------------------------------------


 

incorporation or organization, the type of organization, the jurisdictions in
which such Credit Party is qualified to do business, the chief executive office,
the principal place of business, the business phone number, the organization
identification number and ownership information (e.g. publicly held, if private
or partnership, the owners and partners of each of the Credit Parties).  Set
forth on Schedule 2 to the Disclosure Letter is the federal tax identification
number for each Credit Party as of the Closing Date.

 

Section 3.4                                   Corporate Power; Authorization;
Enforceable Obligations.

 

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party.  Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party.  Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

Section 3.5                                   No Legal Bar; No Default.

 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any Requirement of Law
or any Contractual Obligation of any Credit Party (except those as to which
waivers or consents have been obtained), (b) will not conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws,
articles of organization, operating agreement or other organization documents of
the Credit Parties or any material agreement or other material instrument to
which such Person is a party or by which any of its properties may be bound or
any material approval or material consent from any Governmental Authority
relating to such Person, and (c) will not result in, or require, the creation or
imposition of any Lien on any Credit Party’s properties or revenues pursuant to
any Requirement of Law or Contractual Obligation other than the Liens arising
under or contemplated in connection with the Credit Documents or Permitted
Liens.  No Credit Party is in default under or with respect to any of its
Contractual Obligations in any material respect.  No Default or Event of Default
has occurred and is continuing.

 

Section 3.6                                   No Material Litigation.

 

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Extension
of Credit or any of the transactions contemplated hereby, or (b) which could
reasonably be expected to have a Material Adverse Effect.  No permanent
injunction, temporary restraining order or

 

69

--------------------------------------------------------------------------------


 

similar decree has been issued against any Credit Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.7                                   Investment Company Act; etc.

 

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Credit Party Obligations.

 

Section 3.8                                   Margin Regulations.

 

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.  The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

 

Section 3.9                                   ERISA.

 

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code.  No termination
of a Single Employer Plan has occurred resulting in any liability that has
remained underfunded, and no Lien in favor of the PBGC or a Plan has arisen,
during such five-year period.  The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  Neither any Credit Party nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan.

 

Section 3.10                            Environmental Matters.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

 

70

--------------------------------------------------------------------------------


 

(a)                                 The facilities and properties owned, leased
or operated by the Credit Parties or any of their Subsidiaries (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) could give rise
to liability on behalf of any Credit Party under, any Environmental Law.

 

(b)                                 The Properties and all operations of the
Credit Parties and/or their Subsidiaries at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by the Credit Parties or any of their Subsidiaries (the
“Business”).

 

(c)                                  Neither the Credit Parties nor their
Subsidiaries have received any written or actual notice of violation, alleged
violation, non-compliance, liability or potential liability on behalf of any
Credit Party with respect to environmental matters or Environmental Laws
regarding any of the Properties or the Business, nor do the Credit Parties or
their Subsidiaries have knowledge or reason to believe that any such notice will
be received or is being threatened.

 

(d)                                 Materials of Environmental Concern have not
been transported or disposed of from the Properties in violation of, or in a
manner or to a location that could reasonably be expected to give rise to
liability on behalf of any Credit Party under any Environmental Law, and no
Materials of Environmental Concern have been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Credit Parties and
their Subsidiaries, threatened, under any Environmental Law to which any Credit
Party or any Subsidiary is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.

 

(f)                                   There has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any Credit Party or any Subsidiary
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
on behalf of any Credit Party under Environmental Laws.

 

71

--------------------------------------------------------------------------------


 

Section 3.11                            Use of Proceeds.

 

The proceeds of the Extensions of Credit shall be used by the Borrower solely
(a) to refinance certain existing Indebtedness of the Credit Parties and their
Subsidiaries, (b) to pay any costs, fees and expenses associated with this
Agreement on the Closing Date, (c) to finance Permitted Acquisitions, (d) to
provide for the working capital and other general corporate purposes of the
Credit Parties and their Subsidiaries, (e) to repurchase shares of the
Borrower’s Equity Interests to the extent permitted under this Agreement and
(f) for such other purposes as may be agreed upon by the Required Lenders from
time to time.

 

Section 3.12                            Subsidiaries; Joint Ventures;
Partnerships.

 

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing Date. 
Information on the attached Schedule includes the following:  (a) the number of
shares of each class of Equity Interest or other equity interests of each
Subsidiary outstanding and (b) the number and percentage of outstanding shares
of each class of Equity Interest owned by the Borrower or any of its
Subsidiaries.  The outstanding Equity Interest and other equity interests of all
such Subsidiaries is validly issued, fully paid and non-assessable and is owned
free and clear of all Liens (other than those arising under or contemplated in
connection with the Credit Documents).  There are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interest of the Borrower or any
Subsidiary, except as contemplated in connection with the Credit Documents.  The
Borrower shall update Schedule 3.12 from time to time, in accordance with
Section 5.2, by providing a replacement Schedule 3.12 to the Administrative
Agent.

 

Section 3.13                            Ownership.

 

Each of the Credit Parties and its Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
assets, which, together with assets leased or licensed by the Credit Parties and
their Subsidiaries, represents all assets in the aggregate material to the
conduct of the business of the Credit Parties and their Subsidiaries, and (after
giving effect to the Transactions) none of such assets is subject to any Lien
other than Permitted Liens.  Each Credit Party and its Subsidiaries enjoys
peaceful and undisturbed possession under all of its leases and all such leases
are valid and subsisting and in full force and effect.

 

Section 3.14                            Indebtedness.

 

Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness.

 

72

--------------------------------------------------------------------------------


 

Section 3.15                            Taxes.

 

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.  None of the Credit
Parties or their Subsidiaries is aware as of the Closing Date of any proposed
tax assessments against it or any of its Subsidiaries.

 

Section 3.16                            Intellectual Property Rights.

 

Each of the Credit Parties and its Subsidiaries owns, or has the legal right to
use, all material Intellectual Property necessary for each of them to conduct
its business as currently conducted.  Set forth on Schedule 3.16 is a list of
all registered or issued Intellectual Property (including all applications for
registration and issuance) owned by each of the Credit Parties or that each of
the Credit Parties has the right to use as of the Closing Date or as of the date
such Schedule was last updated in accordance with the terms of Section 5.2
(including name/title, current owner, registration or application number, and
registration or application date).  Except as disclosed in Schedule 3.16 hereto,
(a) each Credit Party has the right to use its material Intellectual Property in
perpetuity and without payment of royalties, (b) all registrations with and
applications to Governmental Authorities in respect of such material
Intellectual Property are valid and in full force and effect and are not subject
to the payment of any taxes or maintenance fees or the taking of any interest
therein, held by any of the Credit Parties to maintain their validity or
effectiveness, and (c) there are no restrictions on the direct or indirect
transfer of any Contractual Obligation, or any interest therein, held by any of
the Credit Parties in respect of such material Intellectual Property which has
not been obtained.  None of the Credit Parties is in default (or with the giving
of notice or lapse of time or both, would be in default) under any license to
use its material Intellectual Property; no claim has been asserted and is
pending by any Person challenging or questioning the use of any such material
Intellectual Property or the validity or effectiveness of any such material
Intellectual Property, nor do the Credit Parties or any of their Subsidiaries
know of any such claim; and, to the knowledge of the Credit Parties or any of
their Subsidiaries, the use of such material Intellectual Property by any of the
Credit Parties or any of its Subsidiaries does not infringe on the rights of any
Person.  The Credit Parties have recorded or deposited with and paid to the
United States Copyright Office, the Register of Copyrights, the Copyrights
Royalty Tribunal or other Governmental Authority, all notices, statements of
account, royalty fees and other documents and instruments required under the
terms and conditions of any Contractual Obligation of the Credit Parties and/or
under Title 17 of the United States Code and the rules and regulations issued
thereunder (collectively, the “Copyright Act”), and are not liable to any Person
for copyright infringement under the Copyright Act or any other law, rule,
regulation, contract or license as a result of their business operations. 
Schedule 3.16 shall be updated from time to time, in accordance with
Section 5.2, by the Borrower to include new Intellectual Property acquired after
the Closing Date by giving written notice thereof to the Administrative Agent.

 

73

--------------------------------------------------------------------------------


 

Section 3.17                            Solvency.

 

After giving effect to the Transactions, (a) each of the Credit Parties is
solvent and is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, and (b) the fair saleable value of each Credit Party’s assets,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Agreement.  After giving effect to the
Transactions, none of the Credit Parties (i) has unreasonably small capital in
relation to the business in which it is or proposes to be engaged or (ii) has
incurred, or believes that it will incur debts beyond its ability to pay such
debts as they become due.  In executing the Credit Documents and consummating
the Transactions, none of the Credit Parties intends to hinder, delay or defraud
either present or future creditors or other Persons to which one or more of the
Credit Parties is or will become indebted.

 

Section 3.18                            Investments.

 

All Investments of each of the Credit Parties and its Subsidiaries are Permitted
Investments.

 

Section 3.19                            Location of Collateral.

 

Set forth on Schedule 3.19(a) is a list of all Properties of the Credit Parties
as of the Closing Date with street address, county and state where located.  Set
forth on Schedule 3.19(b) is a list of all locations where any tangible personal
property of the Credit Parties (excluding (a) inventory in transit or on
temporary display at a customer location or (b) locations where the value of
such tangible personal property is less than $100,000) is located as of the
Closing Date, including county and state where located.  Set forth on
Schedule 3.19(c) is the state of incorporation or organization, the chief
executive office, the principal place of business and organization
identification number of each of the Credit Parties and their Subsidiaries as of
the Closing Date.

 

Section 3.20                            [Reserved].

 

Section 3.21                            Brokers’ Fees.

 

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this
Agreement and as set forth in the Fee Letter.

 

Section 3.22                            Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date, other than as set forth in Schedule 3.22 hereto, and none of the
Credit Parties or their Subsidiaries (a) has

 

74

--------------------------------------------------------------------------------


 

suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years, other than as set forth in Schedule 3.22
hereto, or (b) has knowledge of any potential or pending strike, walkout or work
stoppage.  Other than as set forth on Schedule 3.22, no unfair labor practice
complaint is pending against any Credit Party or any of its Subsidiaries.  
There are no strikes, walkouts, work stoppages or other material labor
difficulty pending or threatened against any Credit Party.

 

Section 3.23                            Accuracy and Completeness of
Information.

 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any transaction
contemplated hereby or thereby, is or will be true and accurate in all material
respects and not incomplete by omitting to state any material fact necessary to
make such information not misleading.  There is no fact now known to any Credit
Party or any of its Subsidiaries which, individually or in the aggregate, has,
or could reasonably be expected to have, a Material Adverse Effect, which fact
has not been set forth herein, in the financial statements of the Borrower and
its Subsidiaries furnished to the Administrative Agent and the Lenders, or in
any certificate, opinion or other written statement made or furnished by any
Credit Party to the Administrative Agent and the Lenders.

 

Section 3.24                            Material Contracts.

 

Schedule 1 of the Disclosure Letter sets forth a complete and accurate list of
all Material Contracts of the Credit Parties and their Subsidiaries in effect as
of the Closing Date.  Each Material Contract is, and after giving effect to the
Transactions will be, in full force and effect in accordance with the terms
thereof.  The Credit Parties have delivered to the Administrative Agent a true
and complete copy of each Material Contract.  Schedule 1 of the Disclosure
Letter shall be updated from time to time, in accordance with Section 5.2 by the
Borrower to include new Material Contracts by giving written notice thereof to
the Administrative Agent.

 

Section 3.25                            Insurance.

 

The insurance coverage of the Credit Parties and their Subsidiaries as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 4 to the Disclosure Letter and such insurance coverage
complies with the requirements set forth in Section 5.5(b).  Schedule 4 to the
Disclosure Letter shall be updated from time to time, in accordance with
Section 5.2 by the Borrower to include additional insurance coverage.

 

Section 3.26                            Security Documents.

 

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby.  Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization for each Credit Party, the filing
of appropriate assignments or notices with the United States Patent and

 

75

--------------------------------------------------------------------------------


 

Trademark Office and the United States Copyright Office, and the recordation of
the Mortgage Instruments, in each case in favor of the Administrative Agent, on
behalf of the Lenders, and (b) the Administrative Agent obtaining Control (as
defined in the Security Agreement) or possession over those items of Collateral
in which a security interest is perfected through Control or possession)
perfected security interests and Liens, prior to all other Liens other than
Permitted Liens.

 

Section 3.27                            Regulation H.

 

No Mortgaged Property is a Flood Hazard Property.

 

Section 3.28                            Classification of Senior Indebtedness.

 

The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.

 

Section 3.29                            Anti-Terrorism Laws.

 

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. 
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act.  None of the Credit Parties, any of its
Subsidiaries or, to the knowledge of the Borrower, any director, or Affiliate
(i) is a blocked person described in Section 1 of the Anti-Terrorism Order or
any sanctions administered or enforced by OFAC, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority (“Sanctions”), (ii) is located, organized
or resident in a country or territory that is, or whose government is, the
subject of territorial based Sanctions, or (iii) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such Person, except to the extent such dealing or transaction was previously
approved by all required US Governmental Authorities.

 

Section 3.30                            Compliance with OFAC Rules and
Regulations.

 

Except to the extent such activity was previously approved by all required US
Governmental Authorities, no part of the proceeds of any Extension of Credit
hereunder will be used directly or indirectly (i) to fund any operations in,
finance any investments or activities in or make any payments to, a Person that,
at the time of such funding or payment, is subject to Sanctions or (ii) in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender or otherwise) of Sanctions.

 

76

--------------------------------------------------------------------------------


 

Section 3.31                            Compliance with FCPA.

 

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

Section 3.32                            Consent; Governmental Authorizations.

 

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrower or the making
of the Guaranty hereunder or with the execution, delivery or performance of any
Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents).

 

Section 3.33                            Government Contracts.

 

No Credit Party or any of its Subsidiaries is materially in default as to the
terms of any Material Government Contract or has received any notices of default
or notices to cure under any Material Government Contract for which the
performance deficiency noted by any Governmental Authority has not been cured or
otherwise resolved to such Governmental Authority’s satisfaction.

 

Section 3.34                            Assignment of Payments.

 

Except with respect to contracts for which the government has determined that a
prohibition on assignment of claims is in the government’s interest, each of the
Credit Parties and their Subsidiaries has the right to assign to the
Administrative Agent all payments due or to become due under each of such
Person’s Government Contracts, and there exists no uncancelled prior assignment
of payments under any of such Credit Party’s Government Contracts.

 

77

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.1                                   Conditions to Closing Date.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Revolving Loans on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

 

(a)                                 Execution of Credit Agreement; Credit
Documents and Lender Consents.  The Administrative Agent shall have received
(i) counterparts of this Agreement, executed by a duly authorized officer of
each party hereto, (ii) for the account of each Revolving Lender requesting a
promissory note, a Revolving Note, (iii) for the account of the Swingline Lender
requesting a promissory note, the Swingline Note, (iv) counterparts of the
Security Agreement and the Pledge Agreement, in each case conforming to the
requirements of this Agreement and executed by duly authorized officers of the
Credit Parties or other Person, as applicable, (v) counterparts of any other
Credit Document, executed by the duly authorized officers of the parties
thereto, including without limitation the Disclosure Letter, and (vi) executed
Lender Consents from each Lender authorizing the Administrative Agent to enter
this Credit Agreement on their behalf.

 

(b)                                 Authority Documents.  The Administrative
Agent shall have received the following:

 

(i)                                     Articles of Incorporation/Charter
Documents.  Original certified articles of incorporation or other charter
documents, as applicable, of each Credit Party certified (A) by an officer of
such Credit Party (pursuant to an officer’s certificate in substantially the
form of Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and
correct and in force and effect as of such date, and (B) to be true and complete
as of a recent date by the appropriate Governmental Authority of the state of
its incorporation or organization, as applicable.

 

(ii)                                  Resolutions.  Copies of resolutions of the
board of directors or comparable managing body of each Credit Party approving
and adopting the Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by an officer of such
Credit Party (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

(iii)                               Bylaws/Operating Agreement.  A copy of the
bylaws or comparable operating agreement of each Credit Party certified by an
officer of such Credit Party (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) as of the Closing Date
to be true and correct and in force and effect as of such date.

 

78

--------------------------------------------------------------------------------


 

(iv)                              Good Standing.  Original certificates of good
standing, existence or its equivalent with respect to each Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
state of incorporation or organization and each other state in which the failure
to so qualify and be in good standing could reasonably be expected to have a
Material Adverse Effect.

 

(v)                                 Incumbency.  An incumbency certificate of
each Credit Party certified by an officer (pursuant to an officer’s certificate
in substantially the form of Exhibit 4.1(b) attached hereto) to be true and
correct as of the Closing Date.

 

(c)                                  Legal Opinion of Counsel.  The
Administrative Agent shall have received an opinion or opinions (including, if
reasonably requested by the Administrative Agent, local counsel opinions) of
counsel for the Credit Parties, dated the Closing Date and addressed to the
Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent (which shall include, without limitation, opinions with
respect to the due organization and valid existence of each Credit Party,
opinions as to perfection of the Liens granted to the Administrative Agent
pursuant to the Security Documents and opinions as to the non-contravention of
the Credit Parties’ organizational documents and Material Contracts).

 

(d)                                 Personal Property Collateral.  The
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent:

 

(i)                                     (A) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Credit Party
and each jurisdiction where any Collateral is located or where a filing would
need to be made in order to perfect the Administrative Agent’s security interest
in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens and
(B) tax lien, judgment and pending litigation searches;

 

(ii)                                  searches of ownership of Intellectual
Property in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in the
Intellectual Property;

 

(iii)                               completed UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iv)                              stock or membership certificates, if any,
evidencing the Equity Interest pledged to the Administrative Agent pursuant to
the Pledge Agreement and duly executed in blank undated stock or transfer
powers;

 

79

--------------------------------------------------------------------------------


 

(v)                                 duly executed consents as are necessary, in
the Administrative Agent’s sole discretion, to perfect the Lenders’ security
interest in the Collateral;

 

(vi)                              to the extent required by the Administrative
Agent, in the case of any personal property Collateral with an aggregate value
in excess of $1,000,000 located at premises leased by a Credit Party and set
forth on Schedule 3.19(a) such estoppel letters, consents and waivers from the
landlords of such real property to the extent the Borrower is able to secure
such letters, consents and waivers after using commercially reasonable efforts
(such letters, consents and waivers shall be in form and substance satisfactory
to the Administrative Agent, it being acknowledged and agreed that any landlord
waiver in the form of Exhibit 4.1(d) is satisfactory to the Administrative
Agent);

 

(vii)                           all instruments and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral;

 

(viii)                        with respect to the prior Indebtedness of the
Credit Parties, such documentation as may be required by the Administrative
Agent to demonstrate that any previously executed deposit account control
agreements with respect to the Credit Parties’ deposit accounts have been
terminated;

 

(ix)                              with respect to the prior Indebtedness of the
Credit Parties, such documentation as may be required by the Administrative
Agent to demonstrate that any previously executed securities account control
agreements with respect to the Credit Parties’ securities accounts have been
terminated; and

 

(x)                                 such documentation as may be required by the
Administrative Agent to comply with the Federal Assignment of Claims Act; and
the Credit Parties shall take such actions as may be required by the
Administrative Agent to file such documentation with the appropriate
Governmental Authorities.

 

(e)                                  Real Property Collateral.  The
Administrative Agent shall have received copies of fully executed releases of
any Mortgage Instruments encumbering the Hawthorne Property.

 

(f)                                   Liability, Casualty, Property and Business
Interruption Insurance.  The Administrative Agent shall have received copies of
insurance policies or certificates and endorsements of insurance evidencing
liability, casualty, property and business interruption insurance meeting the
requirements set forth herein or in the Security Documents.  The Administrative
Agent shall be named (i) as lender’s loss payee, as its interest may appear,
with respect to any such insurance providing coverage in respect of any
Collateral and (ii) as additional insured, as its interest may appear, with
respect to any such insurance providing liability coverage, and the Borrower
will use its commercially reasonable efforts to have each provider of any such
insurance agree, by

 

80

--------------------------------------------------------------------------------


 

endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled.

 

(g)                                  Solvency Certificate.  The Administrative
Agent shall have received an officer’s certificate prepared by the chief
financial officer of the Borrower as to the financial condition, solvency and
related matters of the Credit Parties and their Subsidiaries, after giving
effect to the initial borrowings under the Credit Documents, in substantially
the form of Exhibit 4.1(g) hereto.

 

(h)                                 Account Designation Notice.  The
Administrative Agent shall have received the executed Account Designation Notice
in the form of Exhibit 1.1(a) hereto.

 

(i)                                     Notice of Borrowing.  The Administrative
Agent shall have received a Notice of Borrowing with respect to the Loans to be
made on the Closing Date.

 

(j)                                    Consents.  The Administrative Agent shall
have received evidence that all boards of directors, governmental, shareholder
and material third party consents and approvals necessary in connection with the
Transactions have been obtained and all applicable waiting periods have expired
without any action being taken by any authority that could restrain, prevent or
impose any material adverse conditions on such transactions or that could seek
or threaten any of the foregoing.

 

(k)                                 Compliance with Laws.  The financings and
other Transactions contemplated hereby shall be in compliance with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations).

 

(l)                                     Bankruptcy.  There shall be no
bankruptcy or insolvency proceedings pending with respect to any Credit Party or
any Subsidiary thereof.

 

(m)                             Existing Indebtedness of the Credit Parties. 
All of the existing Indebtedness for borrowed money of the Credit Parties and
their Subsidiaries (including, without limitation, the Existing Credit Facility
but excluding Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.

 

(n)                                 Financial Statements.  The Administrative
Agent and the Lenders shall have received copies of the financial statements
referred to in Section 3.1, each in form and substance satisfactory to it.

 

(o)                                 No Material Adverse Change.  Since June 30,
2010, there shall have been no material adverse change in the business,
properties, operations or condition (financial or otherwise) of the Borrower or
any of its Subsidiaries.

 

81

--------------------------------------------------------------------------------


 

(p)                                 Financial Condition Certificate.  The
Administrative Agent shall have received a certificate or certificates executed
by a Responsible Officer of the Borrower as of the Closing Date, substantially
in the form of Exhibit 4.1(p) stating that (i) there does not exist any pending
or threatened (a) litigation, injunction, order or claim with respect to the
Borrower or any of its subsidiaries which could reasonably be expected to have a
Material Adverse Effect on the Credit Parties taken as a whole or (b) bankruptcy
or insolvency proceedings with respect to the Credit Parties, (ii) immediately
after giving effect to this Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Credit Documents are true and correct, and (C) the Credit Parties are
in pro forma compliance with each of the initial financial covenants set forth
in Section 5.9 (as evidenced through detailed calculations of such financial
covenants on a schedule to such certificate) as of June 30, 2010 and (iii) each
of the other conditions precedent in Section 4.1 have been satisfied, except to
the extent the satisfaction of any such condition is subject to the judgment or
discretion of the Administrative Agent or any Lender.

 

(q)                                 Patriot Act Certificate.  At least five
(5) Business Days prior to the Closing Date, the Administrative Agent shall have
received a certificate satisfactory thereto, substantially in the form of
Exhibit 4.1(q), for benefit of itself and the Lenders, provided by the Borrower
that sets forth information required by the Patriot Act including, without
limitation, the identity of the Credit Parties, the name and address of the
Credit Parties and other information that will allow the Administrative Agent or
any Lender, as applicable, to identify the Credit Parties in accordance with the
Patriot Act.

 

(r)                                    Material Contracts.  The Administrative
Agent shall have received true and complete copies, certified by an officer of
the Borrower as true and complete, of all Material Contracts not previously
delivered to the Administrative Agent, together with all exhibits and schedules.

 

(s)                                   Consolidated Funded Debt.  The
Administrative Agent shall have received evidence reasonably satisfactory
thereto provided by the Credit Parties that Consolidated Funded Debt minus the
outstanding amount of all Performance Letters of Credit (including Letters of
Credit issued hereunder that are Performance Letters of Credit) is less than or
equal to $100,000,000.00 after giving effect to the initial borrowings under the
Credit Agreement and the consummation of the Transactions.

 

(t)                                    Fees and Expenses.  The Administrative
Agent and the Lenders shall have received all fees and expenses, if any, owing
pursuant to the Fee Letter and Section 2.5.

 

(u)                                 Additional Matters.  All other documents and
legal matters in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel.

 

82

--------------------------------------------------------------------------------


 

Section 4.2                                   Conditions to All Extensions of
Credit.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by the Credit Parties herein, in the
Security Documents and which are contained in any certificate furnished at any
time under or in connection herewith shall (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects, in each
case on and as of the date of such Extension of Credit as if made on and as of
such date except for any representation or warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the Extension of Credit to be made on such date unless such
Default or Event of Default shall have been waived in accordance with this
Agreement.

 

(c)                                  Compliance with Commitments.  Immediately
after giving effect to the making of any such Extension of Credit (and the
application of the proceeds thereof), (i) the sum of the aggregate principal
amount of outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (ii) the outstanding LOC Obligations shall not exceed the LOC
Committed Amount, and (iii) the outstanding Swingline Loans shall not exceed the
Swingline Committed Amount.

 

(d)                                 Additional Conditions to Revolving Loans. 
If a Revolving Loan is requested, all conditions set forth in Section 2.1 shall
have been satisfied.

 

(e)                                  Additional Conditions to Letters of
Credit.  If the issuance of a Letter of Credit is requested, all conditions set
forth in Section 2.3 shall have been satisfied.

 

(f)                                   Additional Conditions to Swingline Loans. 
If a Swingline Loan is requested, all conditions set forth in Section 2.4 shall
have been satisfied.

 

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (f), as applicable,
have been satisfied.

 

83

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) until no Note remains outstanding and
unpaid and the Credit Party Obligations and all other amounts owing to the
Administrative Agent or any Lender hereunder are paid in full, such Credit Party
shall, and shall cause each of their Subsidiaries (other than in the case of
Sections 5.1 or 5.2 hereof), to:

 

Section 5.1                                   Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event no later than the earlier of (i) to the extent
applicable, the date the Borrower is required by the SEC to deliver its
Form 10-K for each fiscal year of the Borrower and (ii) ninety (90) days after
the end of each fiscal year of the Borrower, a copy of the Consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of such
fiscal year and the related Consolidated statements of operations and changes in
stockholders’ equity and of cash flows of the Borrower and its Consolidated
Subsidiaries for such year, which shall be audited by a firm of independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent (including Moss Adams LLP), setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification;

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event no later than the earlier of (i) to the extent
applicable, the date the Borrower is required by the SEC to deliver its
Form 10-Q for any fiscal quarter of the Borrower and (ii) forty-five (45) days
after the end of each fiscal quarter of the Borrower, a copy of the Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at the end of
such period and related Consolidated statements of operations for the Borrower
and its Consolidated Subsidiaries for such quarterly period; and

 

(c)                                  Annual Income Statement and Cash Flow
Projections.  As soon as available, but in any event within sixty (60) days
after the end of each fiscal year, a copy of the detailed annual income
statement and cash flow projections of the Borrower and its Subsidiaries for the
next four fiscal quarter period prepared on a quarterly basis, in form and
detail reasonably acceptable to the Administrative Agent and the Lenders,
together with a summary of the material assumptions made in the preparation of
such annual budget or plan;

 

84

--------------------------------------------------------------------------------


 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual, quarterly financial statements provided in accordance with
subsections (a) and (b) and above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

 

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Borrower through
electronic mail; provided that, upon the Administrative Agent’s request, the
Borrower shall provide paper copies of any documents required hereby to the
Administrative Agent.

 

Section 5.2                                   Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                 [Reserved].

 

(b)                                 Officer’s Certificate. Concurrently with the
delivery of the financial statements referred to in Sections 5.1(a) and
5.1(b) above, a certificate of a Responsible Officer substantially in the form
of Exhibit 5.2(b) stating that (i) (A) such financial statements present fairly
the financial position of the Borrower and its Subsidiaries for the periods
indicated in conformity with GAAP applied on a consistent basis, (B) each of the
Credit Parties during such period observed or performed in all material respects
all of its covenants and other agreements, and satisfied every condition,
contained in this Agreement to be observed, performed or satisfied by it, and
(C) such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and such certificate shall
include the calculations in reasonable detail required to indicate compliance
with Section 5.9 as of the last day of such period.

 

(c)                                  Updated Schedules.  Concurrently with or
prior to the delivery of the financial statements referred to in Sections
5.1(a) and 5.1(b) above, (i) an updated copy of Schedule 3.3 and Schedule 3.12
if the Borrower or any of its Subsidiaries has formed or acquired a new
Subsidiary since the Closing Date or since such Schedule was last updated, as
applicable, (ii) an updated copy of Schedule 3.16 if the Borrower or any of its
Subsidiaries has registered, applied for registration of, acquired or otherwise
obtained ownership of any new Intellectual Property since the Closing Date or
since Schedule 3.16 was last updated, as applicable, (iii) an updated copy of
Schedule 1 to the Disclosure Letter if any new Material Contract has been
entered into since the Closing Date or since Schedule 1 to the Disclosure Letter
was last updated, as applicable, together with a copy of each new Material
Contract, and (iv) an updated copy of Schedule 4 to the Disclosure Letter if the
Borrower or any of its Subsidiaries has altered or acquired any insurance
policies since the Closing Date or since Schedule 4 to the Disclosure Letter was
last

 

85

--------------------------------------------------------------------------------


 

updated.  The foregoing notwithstanding, with respect to any Material Contract
which is a Material Government Contract that is restricted from disclosure by a
Requirement of Law, the Credit Parties shall not be required to furnish a copy
thereof with the updated copy of Schedule 1 of the Disclosure Letter.

 

(d)                                 Reports; SEC Filings; Regulatory Reports;
Press Releases; Etc.  Promptly upon their becoming available, (i) copies of all
reports (other than those provided pursuant to Section 5.1 and those which are
of a promotional nature) and other financial information which the Borrower
sends to its shareholders, (ii) copies of all reports and all registration
statements and prospectuses, if any, which the Borrower may make to, or file
with, the SEC (or any successor or analogous Governmental Authority) or any
securities exchange or other private regulatory authority and (iii) all material
regulatory reports, except that, to the extent such documents are filed through
and available on the SEC’s EDGAR database, paper copies shall be provided only
upon the Administrative Agent’s request.

 

(e)                                  Calculations.  Within ninety (90) days
after the end of each fiscal year of the Borrower, a certificate containing the
amount of all acquisitions and all Investments (including Permitted
Acquisitions) made during the prior fiscal year.

 

(f)                                   Management Letters; Etc.  Promptly upon
receipt thereof, a copy or summary of any other report, or “management letter”
or similar report submitted by independent accountants to the Borrower or any of
its Subsidiaries in connection with any annual, interim or special audit of the
books of such Person.

 

(g)                                  General Information. Promptly, such
additional financial and other information as the Administrative Agent, on
behalf of any Lender, may from time to time reasonably request.

 

Section 5.3                                   Payment of Taxes and Other
Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

 

Section 5.4                                   Conduct of Business and
Maintenance of Existence.

 

Except as permitted by Section 6.4, continue to engage in business of the same
general type as now conducted by it on the Closing Date and preserve, renew and
keep in full force and effect its corporate or other formative existence and
good standing, take all reasonable action to

 

86

--------------------------------------------------------------------------------


 

maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business and to maintain its goodwill and comply with all
contractual obligations and Requirements of Law.

 

Section 5.5                                   Maintenance of Property;
Insurance.

 

(a)                                 Keep all material property useful and
necessary in its business in good working order and condition (ordinary wear and
tear and obsolescence excepted).

 

(b)                                 Maintain with financially sound and
reputable insurance companies liability, casualty, property and business
interruption insurance (including, without limitation, insurance with respect to
its tangible Collateral) in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to the Administrative
Agent, upon the request of the Administrative Agent, full information as to the
insurance carried. The Administrative Agent shall be named (i) as Lender’s loss
payee, as its interest may appear with respect to any property insurance, and
(ii) as additional insured, as its interest may appear, with respect to any such
liability insurance, and each provider of any such insurance shall agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and such policies shall provide
that no act or default of the Credit Parties or any of their Subsidiaries or any
other Person shall affect the rights of the Administrative Agent or the Lenders
under such policy or policies.

 

(c)                                  In case of any material loss, damage to or
destruction of the Collateral of any Credit Party or any part thereof, such
Credit Party shall promptly give written notice thereof to the Administrative
Agent generally describing the nature and extent of such damage or destruction. 
In case of any such material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, if required by the Administrative Agent or
the Required Lenders, such Credit Party (whether or not the insurance proceeds,
if any, received on account of such damage or destruction shall be sufficient
for that purpose), at such Credit Party’s cost and expense, will promptly repair
or replace the Collateral of such Credit Party so lost, damaged or destroyed.

 

Section 5.6                                   Inspection of Property; Books and
Records; Discussions.

 

Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties, financial
conditions and other conditions of the Credit Parties and their Subsidiaries
with officers and employees of the Credit Parties and their Subsidiaries and
with its independent certified public accountants.

 

87

--------------------------------------------------------------------------------


 

Section 5.7                                   Notices.

 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

 

(a)                                 promptly, but in any event within three
(3) Business Days after any Credit Party knows thereof, the occurrence of any
Default or Event of Default;

 

(b)                                 promptly, any default or event of default
under any Contractual Obligation of any Credit Party or any of its Subsidiaries
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or involve a monetary claim in excess of $10,000,000;

 

(c)                                  promptly, (i) any litigation, or any
investigation or proceeding known or threatened to any Credit Party affecting
any Credit Party or any of its Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $10,000,000 or involving injunctions or
requesting injunctive relief by or against any Credit Party or any Subsidiary of
any Credit Party, (ii) any litigation, or any investigation or proceeding known
or threatened to any Credit Party affecting or with respect to this Agreement,
any other Credit Document or any security interest or Lien created thereunder,
or (iii) any material litigation, investigation or proceeding known or
threatened to any Credit Party by any Governmental Authority relating to the
Borrower or any Subsidiary thereof and alleging fraud, deception or willful
misconduct by such Person;

 

(d)                                 [reserved];

 

(e)                                  of any attachment, judgment, lien, levy or
order exceeding $10,000,000 that may be assessed against or threatened against
any Credit Party other than Permitted Liens;

 

(f)                                   as soon as possible and in any event
within thirty (30) days after any Credit Party knows or has reason to know
thereof: (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or any Credit Party, any Commonly Controlled
Entity or any Multiemployer Plan, with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;

 

(g)                                  promptly after becoming aware of the
occurrence of any Internal Control Event;

 

(h)                                 [reserved];

 

88

--------------------------------------------------------------------------------


 

(i)                                     promptly, any notice of any material
violation received by any Credit Party from any Governmental Authority
including, without limitation, any notice of material violation of Environmental
Laws; and

 

(j)                                    promptly, any other development or event
which could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action, if any, the Credit Parties propose to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

 

Section 5.8                                   Environmental Laws.

 

(a)                                 Except as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect,
comply with, and ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws;

 

(b)                                 Except as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect,
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings; and

 

(c)                                  Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, agents,
officers and directors and affiliates, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Credit Parties or any of their Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor.  The
agreements in this paragraph shall survive repayment of the Credit Party
Obligations and all other amounts payable hereunder and termination of the
Commitments and the Credit Documents.

 

89

--------------------------------------------------------------------------------


 

Section 5.9                                   Financial Covenants.

 

Comply with the following financial covenants:

 

(a)                                 Consolidated Leverage Ratio.  The
Consolidated Leverage Ratio, for the four consecutive fiscal quarter period
ending as of each fiscal quarter end, shall be less than or equal 3.25 to 1.00;
provided that for the four (4) consecutive fiscal quarters following a Material
Permitted Acquisition, the Consolidated Leverage Ratio required hereby shall be
increased to 3.75 to 1.00 (beginning with the fiscal quarter in which such
Material Permitted Acquisition is consummated).

 

(b)                                 Fixed Charge Coverage Ratio.  Beginning with
the quarter ended December 31, 2010, the Fixed Charge Coverage Ratio, for the
four consecutive fiscal quarter period ending as of each fiscal quarter end,
shall be greater than or equal to 1.20 to 1.0.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in this Section, (i) after
consummation of any Permitted Acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the Target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period by adding any cost saving synergies
associated with such Permitted Acquisition in a manner reasonably satisfactory
to the Administrative Agent, subject to adjustments mutually acceptable to the
Borrower and the Required Lenders, and (B) Indebtedness of a Target which is
retired in connection with a Permitted Acquisition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period and (ii) after any disposition permitted by
Section 6.4(a)(vi), (A) income statement items, cash flow statement items and
other balance sheet items (whether positive or negative) attributable to the
property or assets disposed of shall be excluded in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent (after consultation with
the Lenders) and (B) Indebtedness that is repaid with the proceeds of such
disposition shall be excluded from such calculations and deemed to have been
repaid as of the first day of such applicable period.

 

Section 5.10                            Additional Guarantors.

 

The Credit Parties will cause each of their Material Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Material Domestic Subsidiary is
formed or acquired (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion)) to become a Guarantor
hereunder by way of execution of a Joinder Agreement.  The Credit Party
Obligations shall be secured by, among other things, a first priority perfected
security interest in the Collateral of such new Guarantor and a pledge of 100%
of the Equity Interest of such new Guarantor and its Domestic Subsidiaries and
65% (or such higher percentage that would not result in material adverse tax
consequences for such new Guarantor) of the voting Equity Interest and 100% of
the non-voting Equity Interest of its first-tier Foreign Subsidiaries.  In
connection with the foregoing, the Credit Parties shall deliver to the
Administrative Agent, with respect to

 

90

--------------------------------------------------------------------------------


 

each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.1(b) — (f), (j) and 5.12 and such
other documents or agreements as the Administrative Agent may reasonably
request.

 

Section 5.11                            Compliance with Law.

 

(a)                                 Comply with all Requirements of Law and
orders (including Environmental Laws), and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and the Collateral if
noncompliance with any such Requirements of Law, order or restriction could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 Comply in all material respects with all
Contractual Obligations.

 

Section 5.12                            Pledged Assets.

 

(a)                                 Each Credit Party will cause 100% of the
Equity Interest in each of its direct or indirect Domestic Subsidiaries (unless
such Domestic Subsidiary is owned by a Foreign Subsidiary) and 65% (to the
extent the pledge of a greater percentage would be unlawful or would cause any
materially adverse tax consequences to the Borrower or any Guarantor) of the
voting Equity Interest and 100% of the non-voting Equity Interest of its
first-tier Foreign Subsidiaries, in each case to the extent owned by such Credit
Party, to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.

 

(b)                                 Subject to the terms of subsection
(c) below, each Credit Party will cause its real property located in the United
States acquired after the Closing Date and all tangible and intangible personal
property now owned or hereafter acquired to be subject at all times to a first
priority, perfected Lien (subject in each case to Permitted Liens) in favor of
the Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, adhere to the covenants set forth in the Security Documents.

 

(c)                                  To the extent otherwise permitted
hereunder, if any Credit Party intends to acquire a fee ownership interest in
any real property (“Real Estate”) after the Closing Date and such Real Estate
has a fair market value in excess of $50,000,000, it shall provide to the
Administrative Agent promptly (i) such security documentation as the
Administrative Agent may request to cause such Real Estate to be subject at all
times to a first priority, perfected Lien (subject in each case to Permitted
Liens) in favor of the Administrative Agent and (ii) such other documentation as
the Administrative agent may reasonably request in connection with the
foregoing, including, without limitation, title, insurance policies, surveys,
environmental reports and opinions of counsel, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

91

--------------------------------------------------------------------------------


 

(d)                                 Each Credit Party shall timely and fully pay
and perform its obligations under all leases and other agreements with respect
to each leased location or public warehouse where any Collateral is or may be
located.

 

Section 5.13                            Covenants Regarding Patents, Trademarks
and Copyrights.

 

(a)                                 Notify the Administrative Agent promptly if
it knows that any material application, letters patent or registration relating
to any material Patent, Patent License, Trademark or Trademark License of the
Credit Parties or any of their Subsidiaries may become abandoned, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court) regarding any Credit
Party’s or any of its Subsidiary’s ownership of any material Patent or
Trademark, its right to patent or register the same, or to enforce, keep and
maintain the same, or its rights under any material Patent License or Trademark
License.

 

(b)                                 Notify the Administrative Agent promptly
after it knows of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in any court) regarding any material Copyright or Copyright License
of the Credit Parties or any of their Subsidiaries, whether (i) such material
Copyright or Copyright License may become invalid or unenforceable prior to its
expiration or termination, or (ii) any Credit Party’s or any of its Subsidiary’s
ownership of such material Copyright, its right to register the same or to
enforce, keep and maintain the same, or its rights under such material Copyright
License, may become affected.

 

(c)                                  (i)                                    
Promptly notify the Administrative Agent of any filing by any Credit Party or
any of its Subsidiaries, either itself or through any agent, employee, licensee
or designee (but in no event later than the fifteenth day following such
filing), of any application for registration by any Credit Party of any
Intellectual Property with the United States Copyright Office or United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof.

 

(ii)                                  In accordance with Section 5.2, provide
the Administrative Agent and its counsel a complete and correct list of all
Intellectual Property owned by or licensed to the Credit Parties or any of their
Subsidiaries that have not been set forth as annexes of such documents and
instruments showing all filings and recordings for the protection of the
security interest of the Administrative Agent therein pursuant to the agreements
of the United States Patent and Trademark Office or the United States Copyright
Office.

 

(iii)                               Upon request of the Administrative Agent,
execute and deliver any and all agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in the Intellectual Property and the
general intangibles referred to in clauses (i) and (ii), including, without
limitation, the goodwill of the Credit

 

92

--------------------------------------------------------------------------------


 

Parties and their Subsidiaries relating thereto or represented thereby (or such
other Intellectual Property or the general intangibles relating thereto or
represented thereby as the Administrative Agent may reasonably request).

 

(d)                                 Take all necessary actions, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office, to maintain each item of
material Intellectual Property of the Credit Parties and their Subsidiaries,
including, without limitation, payment of maintenance fees, filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings.

 

(e)                                  In the event that any Credit Party becomes
aware that any material Intellectual Property owned by any Credit Party is
infringed, misappropriated or diluted by a third party in any material respect,
notify the Administrative Agent promptly after it learns thereof and, unless the
Credit Parties shall reasonably determine that such Intellectual Property is not
material to the business of the Credit Parties and their Subsidiaries taken as a
whole, promptly use reasonable efforts to pursue claims for infringement,
misappropriation or dilution and to recover damages for such infringement,
misappropriation or dilution as reasonably determined by the Credit Parties to
be appropriate, and take such other actions as the Credit Parties shall
reasonably deem appropriate under the circumstances to protect such material
Intellectual Property.

 

Section 5.14                            Landlord Waivers.

 

In the case of any personal property Collateral located at premises leased by a
Credit Party with a value in excess of $5,000,000, the Credit Parties will
promptly provide the Administrative Agent with such estoppel letters, consents
and waivers from the landlords on such real property to the extent Borrower is
able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance satisfactory to the Administrative Agent, it being acknowledged and
agreed that any landlord waiver in the form of Exhibit 4.1(d) is satisfactory to
the Administrative Agent); provided that it is acknowledged and agreed that to
the extent such estoppel letters, consents and/or waivers are not delivered
prior to the Closing Date, the Credit Parties will provide such estoppel
letters, consents and/or waivers to the Administrative Agent within thirty (30)
days of the Closing Date (or such other time period as agreed to by the
Administrative Agent) to the extent the Borrower is able to secure such letters,
consents and waivers after using commercially reasonable efforts.

 

Section 5.15                            Federal Assignment of Claims Act.

 

The Borrower will execute all documents necessary to comply with the Federal
Assignment of Claims Act and comparable state law with respect to the accounts
arising from any Material Government Contract (to the extent not already
delivered to the Administrative Agent), in each case within sixty (60) days (or
such extended period of time as agreed to by the Administrative Agent) after
entering into such Material Government Contract, such documents to be held in
escrow by the Administrative Agent in accordance with the terms of
Section 10(b) of the Security Agreement.

 

93

--------------------------------------------------------------------------------


 

Section 5.16                            Further Assurances.

 

(a)                                 Public/Private Designation.  Borrower will
cooperate with the Administrative Agent in connection with the publication
certain materials and/or information provided by or on behalf of the Borrower to
the Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will designate Information Materials (i) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.

 

(b)                                 Intellectual Property.  Within ninety (90)
days after the Closing Date (or such extended period of time as agreed to by the
Administrative Agent) the Administrative Agent shall have received evidence that
(i) all chain-of-title issues with respect to the Intellectual Property of the
Credit Parties have been resolved to the satisfaction of the Administrative
Agent, (ii) all third party security interests with respect to the Intellectual
Property of the Credit Parties have been released of record with the United
States Patent and Trademark Office and the United States Copyright Office;
provided that any Indebtedness associated with such security interests shall
have been paid in full and terminated on or prior to the Closing Date and
(iii) the patent/trademark/copyright filings requested by the Administrative
Agent in order to perfect the Administrative Agent’s security interest in the
Intellectual Property have been properly filed in the appropriate filing
offices; provided, however, that with respect to clauses (i) and (ii) above, the
Administrative Agent shall be able to waive such requirements to the extent the
Administrative Agent shall have received satisfactory evidence from the Credit
Parties that the Credit Parties have used commercially reasonable efforts to
resolve such chain-of-title issues or obtain such releases and have been
unsuccessful.

 

(c)                                  Other Further Assurances. Upon the
reasonable request of the Administrative Agent, promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the Uniform Commercial Code or any
other Requirement of Law which are necessary or advisable to maintain in favor
of the Administrative Agent, for the benefit of the Secured Parties, Liens on
the Collateral that are duly perfected in accordance with the requirements of,
or the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have

 

94

--------------------------------------------------------------------------------


 

terminated, (c) until no Note remains outstanding and unpaid and the Credit
Party Obligations and (d) until all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full:

 

Section 6.1                                   Indebtedness.

 

No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness arising or existing under this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness of the Credit Parties and their
Subsidiaries existing as of the Closing Date as referenced in the financial
statements referenced in Section 3.1 (and set out more specifically in
Schedule 5 to the Disclosure Letter) and any renewals, refinancings or
extensions thereof in a principal amount not in excess of that outstanding as of
the date of such renewal, refinancing or extension;

 

(c)                                  Indebtedness of the Credit Parties and
their Subsidiaries incurred after the Closing Date consisting of Capital Leases
or Indebtedness incurred to provide all or a portion of the purchase price or
cost of construction of an asset; provided that (i) such Indebtedness when
incurred shall not exceed the purchase price or cost of construction of such
asset; (ii) no such Indebtedness shall be renewed, refinanced or extended for a
principal amount in excess of the principal balance outstanding thereon at the
time of such renewal, refinancing or extension; and (iii) the total amount of
all such Indebtedness shall not exceed $50,000,000 at any time outstanding;

 

(d)                                 Unsecured intercompany Indebtedness among
the Credit Parties;

 

(e)                                  Indebtedness and obligations owing under
Secured Hedging Agreements and other Hedging Agreements entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes;

 

(f)                                   Indebtedness of a Person existing at the
time such Person becomes a Subsidiary of a Credit Party in a transaction
permitted hereunder in an aggregate principal amount not to exceed $50,000,000
for all such Persons during the period beginning on the Fourth Amendment
Effective Date and ending on the Maturity Date; provided that any such
Indebtedness was not created in anticipation of or in connection with the
transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party;

 

(g)                                  Guaranty Obligations (a) in respect of
Indebtedness of any Subsidiary to the extent such Indebtedness is permitted to
exist or be incurred pursuant to this Section, and (b) to the extent such
Guaranty Obligations guaranty the performance of Subsidiaries under real
property lease agreements or product sales and service agreements and are
entered into in the ordinary course of business;

 

95

--------------------------------------------------------------------------------


 

(h)                                 so long as no Default or Event of Default
has occurred and is continuing or would otherwise arise as a result of the
incurrence of such Indebtedness, subordinated or unsecured high yield or
convertible debt of the Borrower and refinancings, exchanges, extensions and
renewals thereof; provided that (i) such Indebtedness shall have a maturity date
at least 365 days after the Maturity Date, (ii) the Credit Parties shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
after giving effect to any such incurrence, the Credit Parties are in compliance
with the financial covenants on a Pro Forma Basis set forth in Section 5.9 and
(iii) such Indebtedness shall otherwise be on terms and conditions reasonably
acceptable to the Administrative Agent;

 

(i)                                     (A) Foreign Subsidiaries organized under
the laws of the United Kingdom may incur cash borrowings (excluding Foreign
Mortgage Indebtedness) in an aggregate amount not to exceed $20,000,000 at any
time outstanding, (B) Foreign Subsidiaries not organized under the laws of the
United Kingdom may incur cash borrowings (excluding Foreign Mortgage
Indebtedness and non-cash Indebtedness under foreign lines of credit) in an
aggregate amount not to exceed $15,000,000 at any time outstanding and
(C) Foreign Subsidiaries may collectively incur Indebtedness under letters of
credit in an aggregate amount not to exceed $50,000,000 at any time outstanding;

 

(j)                                    letters of credit (to the extent fully
cash collateralized) in an aggregate amount not to exceed $50,000,000 at any
time outstanding;

 

(k)                                 other unsecured Indebtedness of the Credit
Parties which does not exceed $25,000,000 in the aggregate at any time
outstanding; and

 

(l)                                     Obligations in respect of export/import
bank financing arrangements of the Borrower with a lender that is reasonably
acceptable to the Administrative Agent, subject to execution and delivery by all
relevant parties of documentation (such loan agreements, security agreements and
intercreditor agreements) that is reasonably satisfactory to Administrative
Agent, so long as the principal amount of Indebtedness and other obligations
secured thereby does not exceed $10,000,000 in the aggregate.

 

Section 6.2                                   Liens.

 

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.  Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Lenders and the Hedging
Agreement Providers, to the extent such Lien has not already been granted to the
Administrative Agent.

 

96

--------------------------------------------------------------------------------


 

Section 6.3                                   Nature of Business.

 

No Credit Party will, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date.

 

Section 6.4                                   Consolidation, Merger, Sale or
Purchase of Assets, etc.

 

The Credit Parties will not, nor will they permit any Subsidiary to,

 

(a)                                 dissolve, liquidate or wind up its affairs,
or sell, transfer, lease or otherwise dispose of its property or assets or agree
to do so at a future time, except the following, without duplication, shall be
expressly permitted:

 

(i)                                     (A) the sale, transfer, lease or other
disposition of inventory and materials in the ordinary course of business and
(B) the conversion of cash into Cash Equivalents and Cash Equivalents into cash;

 

(ii)                                  Dispositions resulting in Extraordinary
Receipts for which such Credit Party or such Subsidiary has received any cash
insurance proceeds or condemnation or expropriation award with respect to such
property or assets;

 

(iii)                               the sale, lease, transfer or other
disposition of machinery, parts and equipment no longer used or useful in the
conduct of the business of the Credit Parties or any of their Subsidiaries;

 

(iv)                              (A) the sale, lease or transfer of property or
assets from one Credit Party to another Credit Party, (B) the sale, lease or
transfer of property or assets from a Subsidiary to a Credit Party, (C) the
sale, lease or transfer of property or assets from a Subsidiary that is not a
Credit Party to another Subsidiary that is not a Credit Party, (D) the
dissolution of any Credit Party to the extent any and all assets of such Credit
Party at the time of such dissolution are distributed to another Credit Party,
(E) the dissolution of a Subsidiary that is not a Credit Party to the extent any
and all assets of such Subsidiary at the time of such dissolution are
distributed to another Subsidiary;

 

(v)                                 the termination of any Hedging Agreement;

 

(vi)                              the sale, lease or transfer of property or
assets not to exceed $10,000,000 in the aggregate in any fiscal year, excluding
transfers made pursuant to Section 6.4(a)(iv);

 

(vii)                           the dissolution, liquidation or winding up of
the affairs of, or the sale, transfer, lease or other disposition of the
property or assets of, any Subsidiary in connection with the Permitted
Reorganization; and

 

97

--------------------------------------------------------------------------------


 

(viii)                        sale leaseback transactions to the extent
permitted pursuant to Section 6.12;

 

provided that (A) with respect to clauses (i)(A), (ii), (iii), (vi) and
(viii) above, at least 75% of the consideration received therefor by the Credit
Parties or any such Subsidiary shall be in the form of cash or Cash Equivalents,
(B) after giving effect to any disposition pursuant to clause (vi) above, the
Credit Parties shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in Section 5.9 hereof, recalculated for the most recently
ended month for which information is available, and (C) with respect to clauses
(iv), (v), (vi) and (viii) above, no Default or Event of Default shall exist or
shall result therefrom; provided, further, that with respect to sales of assets
permitted hereunder only, the Administrative Agent shall be entitled, without
the consent of any Lender, to release its Liens relating to the particular
assets sold; or

 

(b)                                 (i) purchase, lease or otherwise acquire (in
a single transaction or a series of related transactions) the property or assets
of any Person, other than (A) Permitted Acquisitions and Permitted Investments
and (B) except as otherwise limited or prohibited herein, purchases or other
acquisitions of inventory, materials, property and equipment in the ordinary
course of business, or (ii) enter into any transaction of merger or
consolidation, except for (A)  Investments or acquisitions permitted pursuant to
Section 6.5 so long as the Credit Party subject to such merger or consolidation
is the surviving entity, (B) (y) the merger or consolidation of a Subsidiary
that is not a Credit Party with and into a Credit Party; provided that such
Credit Party will be the surviving entity and (z) the merger or consolidation of
a Credit Party with and into another Credit Party; provided that if the Borrower
is a party thereto, the Borrower will be the surviving corporation, and (C) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
another Subsidiary that is not a Credit Party.

 

For avoidance of doubt, an issuance by the Borrower of its Equity Interests
shall not be prohibited by this Section 6.4.

 

Section 6.5                                   Advances, Investments and Loans.

 

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment except for Permitted Investments.

 

Section 6.6                                   Transactions with Affiliates.

 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate.

 

98

--------------------------------------------------------------------------------


 

Section 6.7                                   Ownership of Subsidiaries;
Restrictions.

 

The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for (i) Domestic Subsidiaries that are
joined as Additional Credit Parties as required by the terms hereof and
(ii) Foreign Subsidiaries.  The Credit Parties will not sell, transfer, pledge
or otherwise dispose of any Equity Interest or other equity interests in any of
their Subsidiaries, nor will they permit any of their Subsidiaries to issue,
sell, transfer, pledge or otherwise dispose of any of their Equity Interest or
other equity interests, except in a transaction permitted by Section 6.4.

 

Section 6.8                                   Corporate Changes; Material
Contracts.

 

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders, which consent shall not be unreasonably
withheld (c) amend, modify, cancel or terminate or fail to renew or extend or
permit the amendment, modification, cancellation or termination of any of its
Material Contracts in any respect adverse to the interests of the Lenders
without the prior written consent of the Required Lenders, except in the normal
course of business, (d) change its state of incorporation, organization or
formation without the consent of the Administrative Agent or have more than one
state of incorporation, organization or formation or (e) change its accounting
method (except in accordance with GAAP) in any manner adverse to the interests
of the Lenders without the prior written consent of the Required Lenders, which
consent shall not be unreasonably withheld.

 

Section 6.9                                   Limitation on Restricted Actions.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interest or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable law, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

 

99

--------------------------------------------------------------------------------


 

Section 6.10                            Restricted Payments.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interest of such Person, (b) to make dividends or other distributions payable to
the Credit Parties (directly or indirectly through its Subsidiaries); and (c) so
long as (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (ii) the Borrower shall be in pro forma compliance
with the financial covenants set forth in Sections 5.9 after giving effect to
any such payment:

 

(A) the Credit Parties may purchase shares (or the equivalent, or rights to
acquire shares or the equivalent) held by directors, officers and employees of
such Credit Party;

 

(B) the Credit Parties may make regularly scheduled interest payments with
respect to Subordinated Debt; and

 

(C) (i) the Credit Parties may make unlimited Restricted Payments (subject to
the terms of any applicable subordination agreement); provided that, after
giving effect to any such Restricted Payment made pursuant to this clause (C) on
a Pro Forma Basis (1) there is at least $35,000,000 of Revolver Availability and
(2) the Consolidated Leverage Ratio is less than or equal to 2.00 to 1.0 and
(ii) if the Borrower does not meet the criteria set forth above, the Borrower
may make Restricted Payments with respect to share repurchases of any class of
Equity Interest of any Credit Party or any of its Subsidiaries and dividends or
distributions on account of any shares of any class of Equity Interest of any
Credit Party or any of its Subsidiaries in an aggregate amount not to exceed
$100,000,000 during the time period beginning on the Fourth Amendment Effective
Date and ending on the Maturity Date; provided that any Restricted Payments made
pursuant to the above clause (C)(i) shall not be included in the $100,000,000
aggregate amount; provided, further, that, after giving effect to any such
Restricted Payment made pursuant to this paragraph on a Pro Forma Basis,
(1) there is at least $50,000,000 of Revolver Availability and (2) the
Consolidated Leverage Ratio is less than or equal to 2.75 to 1.0.

 

Section 6.11                            Amendment of Subordinated Debt.

 

The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt in a manner that is
materially adverse to the interests of the Lenders.

 

Section 6.12                            Sale Leasebacks.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or

 

100

--------------------------------------------------------------------------------


 

mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary has sold or transferred or is to sell or transfer to a Person
which is not a Credit Party or a Subsidiary or (b) which any Credit Party or any
Subsidiary intends to use for substantially the same purpose as any other
property which has been sold or is to be sold or transferred by a Credit Party
or a Subsidiary to another Person which is not a Credit Party or a Subsidiary in
connection with such lease; provided, however, that the Credit Parties shall be
permitted to make sale leaseback transactions (i) with respect to the Hawthorne
Property and (ii) otherwise, so long as the fair market value of Property
subject thereto does not exceed $25,000,000 in the aggregate for all such
transactions during the period beginning on the Fourth Amendment Effective Date
and ending on the Maturity Date.

 

Section 6.13                            No Further Negative Pledges.

 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Credit Documents, (b) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, and
(c) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.

 

Section 6.14                            Bank Accounts.

 

Set forth on Schedule 6 to the Disclosure Letter is a complete and accurate list
of all checking, savings or other accounts (including securities accounts) of
the Credit Parties at any bank or other financial institution, or any other
account where money is or may be deposited or maintained with any Person as of
the Closing Date.  Upon the Administrative Agent’s request, the Credit Parties
agree to execute and delivery any deposit account control agreements or
securities account control agreements as the Administrative Agent, in its sole
discretion, may deem reasonably necessary; provided that in no event shall
deposit account control agreements or securities account control agreement be
required for (a) deposit accounts established solely as payroll and other zero
balance accounts and (b) deposit accounts, so long as the balance in any such
account does not exceed $100,000 and the aggregate balance in all such accounts
does not exceed $500,000.

 

Section 6.15                            Permitted Reorganization.

 

Notwithstanding anything to the contrary contained in Article V or this
Article VI, the Credit Parties and their respective Subsidiaries may engage in
all or some of the transactions set forth on Schedule 6.15 in connection with
the Permitted Reorganization.  In the event the Credit Parties or any of their
respective Subsidiaries engages in a transaction set forth on Schedule 6.15 in
connection with the Permitted Reorganization, the Borrower shall provide written
notice

 

101

--------------------------------------------------------------------------------


 

thereof to the Administrative Agent within 60 days thereof, which notice shall
identify the entities involved in such transaction and the nature of the
transaction.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.1                                   Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                 Payment.  (i) The Borrower shall fail to pay
any principal on any Loan or Note when due (whether at maturity, by reason of
acceleration or otherwise) in accordance with the terms hereof or thereof; or
(ii) the Borrower shall fail to reimburse the Issuing Lender for any LOC
Obligations when due (whether at maturity, by reason of acceleration or
otherwise)  in accordance with the terms hereof; or (iii) the Borrower shall
fail to pay any interest on any Loan or any fee or other amount payable
hereunder when due (whether at maturity, by reason of acceleration or otherwise)
in accordance with the terms hereof and such failure shall continue unremedied
for three (3) days; or (iv) or any Guarantor shall fail to pay on the Guaranty
in respect of any of the foregoing or in respect of any other Guaranty
Obligations hereunder (after giving effect to the grace period in clause (iii));
or

 

(b)                                 Misrepresentation.  Any representation or
warranty made or deemed made herein, in the Security Documents or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or

 

(c)                                  Covenant Default.  (i) Any Credit Party
shall fail to perform, comply with or observe any term, covenant or agreement
applicable to it contained in Sections 5.1, 5.2, 5.4, 5.7, 5.9, 5.11, 5.13, or
Article VI hereof (other than as set forth in Section 7.1(c)(ii)); (ii) any
Credit Party shall fail to perform, comply with or observe any term, covenant or
agreement applicable to it contained in Sections 5.1 or 5.2 (to the extent
curable) and such breach or failure to comply is not cured within three
(3) Business Days of its occurrence;  or (iii) any Credit Party shall fail to
comply with any other covenant contained in this Agreement or the other Credit
Documents or any other agreement, document or instrument among any Credit Party,
the Administrative Agent and the Lenders or executed by any Credit Party in
favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not
cured within thirty (30) days of its occurrence; or

 

(d)                                 Indebtedness Cross-Default.  (i) Any Credit
Party shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranty)
in a principal amount outstanding of at

 

102

--------------------------------------------------------------------------------


 

least $10,000,000 for the Borrower and any of its Subsidiaries in the aggregate
beyond any applicable grace period (not to exceed 30 days), if any, provided in
the instrument or agreement under which such Indebtedness was created; or
(ii) any Credit Party shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $10,000,000 in the aggregate for the Credit Parties and their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to be
repurchased, prepaid, deferred or redeemed (automatically or otherwise); or
(iii) any Credit Party shall breach or default any payment obligation under any
Secured Hedging Agreement; or

 

(e)                                  Other Cross-Defaults.  The occurrence of
any of the following events: (i) the Credit Parties or any of their Subsidiaries
shall default in the payment when due under any Material Contract, or (ii) the
Credit Parties or any of their Subsidiaries shall default in the performance or
observance, of any obligation or condition of any Material Contract and such
failure to perform or observe such other obligation or condition continues
unremedied for a period of thirty (30) days after notice of the occurrence of
such default unless, but only as long as, the existence of any such default is
being contested by the Credit Parties in good faith by appropriate proceedings
and adequate reserves in respect thereof have been established on the books of
the Credit Parties to the extent required by GAAP; or

 

(f)                                   Bankruptcy Default.  (i) A Credit Party or
any of its Subsidiaries shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against a Credit Party or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against a Credit Party or any
of its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party or any of its Subsidiaries shall take any action in

 

103

--------------------------------------------------------------------------------


 

furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) a Credit
Party or any of its Subsidiaries shall generally not, or shall be unable to, or
shall admit in writing their inability to, pay its debts as they become due; or

 

(g)                                  Judgment Default.  (i) One or more
judgments or decrees shall be entered against a Credit Party or any of its
Subsidiaries involving in the aggregate a liability (to the extent not covered
by insurance) of $10,000,000 or more and all such judgments or decrees shall not
have been paid and satisfied, vacated, discharged, stayed or bonded pending
appeal within the earlier to occur of (A) thirty (30) days from the entry
thereof or (B) the expiration of the period during which an appeal of such
judgment or decree is permitted or (ii) any injunction, temporary restraining
order or similar decree shall be issued against a Credit Party or any of its
Subsidiaries that, individually or in the aggregate, could result in a Material
Adverse Effect; or

 

(h)                                 ERISA Default.  (i) Any Person shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any material “accumulated
funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
(other than a Permitted Lien) shall arise on the assets of the Credit Parties or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) a
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity shall
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; or

 

(i)                                     Change of Control.  There shall occur a
Change of Control; or

 

(j)                                    Invalidity of Guaranty.  At any time
after the execution and delivery thereof, the Guaranty, for any reason other
than the satisfaction in full of all Credit Party Obligations, shall cease to be
in full force and effect (other than in accordance with its terms) or shall be
declared to be null and void, or any Credit Party shall contest the validity,
enforceability, perfection or priority of the Guaranty, any Credit Document, or
any Lien granted thereunder in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Credit Document to which it is a party; or

 

(k)                                 Invalidity of Credit Documents.  Any other
Credit Document shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lenders the security interests, liens, rights,
powers, priority and privileges purported to be created thereby (except as such
documents may be terminated or no longer in force and effect in

 

104

--------------------------------------------------------------------------------


 

accordance with the terms thereof, other than those indemnities and provisions
which by their terms shall survive) or any Lien granted pursuant to any Credit
Document shall fail, in violation of the terms of this Agreement, to be a first
priority, perfected Lien on a material portion of the Collateral; or

 

(l)                                     Subordinated Debt.  Any default (which
is not waived or cured within the applicable period of grace) or event of
default shall occur under any Subordinated Debt or the subordination provisions
contained therein shall cease to be in full force and effect or shall cease to
give the Lenders the rights, powers and privileges purported to be created
thereby; or

 

(m)                             Uninsured Loss.  Any uninsured damage to or
loss, theft or destruction of any assets of the Credit Parties or any of their
Subsidiaries shall occur that is in excess of $10,000,000.

 

Section 7.2                                   Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event of Default,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, any or all of the following actions
may be taken:  (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; (ii) the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith and direct the Borrower to pay to the Administrative
Agent cash collateral as security for the LOC Obligations for subsequent
drawings under then outstanding Letters of Credit an amount equal to the maximum
amount of which may be drawn under Letters of Credit then outstanding, whereupon
the same shall immediately become due and payable; and/or (iii) with the written
consent of the Required Lenders, the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall,
exercise such other rights and remedies as provided under the Credit Documents
and under applicable law.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.1                                   Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents

 

105

--------------------------------------------------------------------------------


 

and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

 

Section 8.2                                   Nature of Duties.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.  Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Notwithstanding anything contained in this Agreement to the contrary, the
Syndication Agent and Documentation Agents are named as such for recognition
purposes only and in their capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the Transactions; it being understood and agreed that the
Syndication Agent and the Documentation Agents shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent,
as and to the extent, otherwise provided for in this Agreement. Without
limitation of the foregoing, the Syndication Agent and the Documentation Agents
shall not, solely by reason of this Agreement or any other Credit Document, have
any fiduciary relationship in respect of any Lender or any other Person.

 

Section 8.3                                   Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

106

--------------------------------------------------------------------------------


 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.4                                   Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The

 

107

--------------------------------------------------------------------------------


 

Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 8.5                                   Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 

Section 8.6                                   Non-Reliance on Administrative
Agent and Other Lenders.

 

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.7                                   Indemnification.

 

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Commitment Percentages in
effect on the date on which indemnification is sought under this Section, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions,

 

108

--------------------------------------------------------------------------------


 

judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Credit Party Obligations) be imposed on, incurred by or asserted
against any such indemnitee in any way relating to or arising out of any Credit
Document or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by any such indemnitee under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
such indemnitee’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction.  The agreements in this Section shall survive
the termination of this Agreement and payment of the Notes, any Reimbursement
Obligation and all other amounts payable hereunder.

 

Section 8.8                                   Administrative Agent in Its
Individual Capacity.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 8.9                                   Successor Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, or an Affiliate of any such bank.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such

 

109

--------------------------------------------------------------------------------


 

successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

Section 8.10                            Collateral and Guaranty Matters.

 

(a)                                 The Lenders irrevocably authorize and direct
the Administrative Agent:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Credit Document
(i) upon termination of the Revolving Commitments and payment in full of all
Credit Party Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (ii) that is transferred
or to be transferred as part of or in connection with any sale or other
disposition permitted under Section 6.4 and Section 6.12 or (iii) subject to
Section 9.1, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)                                  to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such Collateral that is permitted by Section 6.2;

 

(iii)                               to release any Guarantor from its
obligations under the applicable Guaranty if such Person ceases to be a
Guarantor as a result of a transaction permitted hereunder; and

 

(iv)                              as provided in Sections 4.1(d)(viii),
4.1(d)(ix) and 4.1(e), to release any Lien on any Collateral granted to or held
by the Administrative Agent with respect to any prior Indebtedness.

 

110

--------------------------------------------------------------------------------


 

(b)                                 In connection with a termination or release
pursuant to this Section, the Administrative Agent shall promptly execute and
deliver to the applicable Credit Party, at the Borrower’s expense, all documents
that the applicable Credit Party shall reasonably request to evidence such
termination or release.  Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                   Amendments, Waivers and Release of
Collateral.

 

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section.  The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrower hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:

 

(i)                                     reduce the amount or extend the
scheduled date of maturity of any Loan or Note or any installment thereon, or
reduce the stated rate of any interest or fee payable hereunder (except in
connection with a waiver of interest at the increased post-default rate set
forth in Section 2.8 which shall be determined by a vote of the Required
Lenders) or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby; or

 

(ii)                                  amend, modify or waive any provision of
this Section or reduce the percentage specified in the definition of Required
Lenders, without the written consent of all the Lenders; or

 

111

--------------------------------------------------------------------------------


 

(iii)                               release the Borrower or all or substantially
all of the Guarantors from obligations under the Guaranty, without the written
consent of all of the Lenders and Hedging Agreement Providers; or

 

(iv)                              release all or substantially all of the
Collateral without the written consent of all of the Lenders and Hedging
Agreement Providers; or

 

(v)                                 subordinate the Loans to any other
Indebtedness without the written consent of all of the Lenders; or

 

(vi)                              permit a Letter of Credit to have an original
expiry date more than eighteen (18) months from the date of issuance without the
consent of each of the Revolving Lenders; provided, that the expiry date of any
Letter of Credit may be extended in accordance with the terms of Section 2.3(a);
or

 

(vii)                           permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or other Credit Documents without
the written consent of all of the Lenders; or

 

(viii)                        amend, modify or waive any provision of the Credit
Documents requiring consent, approval or request of the Required Lenders or all
Lenders without the written consent of the Required Lenders or all the Lenders
as appropriate; or

 

(ix)                              amend, modify or waive the order in which
Credit Party Obligations are paid or in a manner that would alter the pro rata
sharing of payments by and among the Lenders in Section 2.11(b) without the
written consent of each Lender and each Hedging Agreement Provider directly
affected thereby; or

 

(x)                                 amend, modify or waive any provision of
Article VIII without the written consent of the then Administrative Agent; or

 

(xi)                              amend or modify the definition of Credit Party
Obligations to delete or exclude any obligation or liability described therein
without the written consent of each Lender and each Hedging Agreement directly
affected thereby; or

 

(xii)                           amend the definitions of “Hedging Agreement,”
“Secured Hedging Agreement,” or “Hedging Agreement Provider” without the consent
of any Hedging Agreement Provider that would be adversely affected thereby;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

 

112

--------------------------------------------------------------------------------


 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future Participants, Lenders or assignees.  In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Required
Lenders (i) to increase the aggregate Commitments of the Lenders (provided that
no Lender shall be required to increase its commitment without its consent),
(ii) to add one or more additional borrowing Tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Credit Documents with the other then outstanding Credit Party Obligations in
respect of the extensions of credit from time to time outstanding under such
additional borrowing Tranche(s) and the accrued interest and fees in respect
thereof and (iii) to include appropriately the lenders under such additional
borrowing Tranches in any determination of the Required Lenders and/or to
provide consent rights to such lenders under subsections (ix) and/or (x) of
Section 9.1 corresponding to the consent rights of the other Lenders thereunder.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

 

113

--------------------------------------------------------------------------------


 

Section 9.2                                   Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

(i)                                     If to the Borrower or any other Credit
Party:

 

12525 Chadron Avenue

Hawthorne, CA 90250

Attention:                                         Chief Financial Officer

Telephone:                                   (310) 978-0516

Fax:                                                                       (310)
644-6765

 

With a copy to:

 

12525 Chadron Avenue

Hawthorne, CA 90250

Attention: General Counsel

Telephone:                                   (310) 978-0516

Fax:                                                                       (310)
970-0862

 

(ii)                                  If to the Administrative Agent:

 

Wells Fargo Bank, National Association, as Administrative Agent

Commercial Banking Group

South Bay RCBO

MAC E2076-052

111 West Ocean Blvd., Suite 530

Long Beach, CA 90802

Attention:                                         Tom Sigurdson, Vice President

Telephone:                                   (562) 628-2108

Fax:                                                                       (562)
437-6698

Email:                                                           
sigurdt@wellsfargo.com

 

With a copy to:

 

King & Spalding LLP

100 N. Tryon St.

Suite 3900

Charlotte, NC 28202

Attention:                                         William H. Fuller

Telephone:                                   (704) 503-2589

Email:                                                           
bfuller@kslaw.com

 

114

--------------------------------------------------------------------------------


 

(iii)                               if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

Section 9.3                                   No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or

 

115

--------------------------------------------------------------------------------


 

privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 9.4                                   Survival of Representations and
Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

 

Section 9.5                                   Payment of Expenses and Taxes;
Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender, the Issuing Lender or the
Swingline Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, however, that with respect to the above
clause (iii), the Borrower shall only pay the reasonable fees and disbursements
of counsel for a single counsel selected by the Administrative Agent and a
single counsel selected by all of the Lenders (unless any such Lender, in good
faith, shall reasonably determine that there is a conflict of interest that
causes it to be necessary for such Lender to be represented by separate
counsel).

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, the Issuing Lender and the Swingline Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the

 

116

--------------------------------------------------------------------------------


 

reasonable and documented fees, charges and disbursements of any one counsel for
the Indemnitees collectively, and, if reasonably necessary, a conflicts
counsel), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any liability under Environmental
Law related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Issuing
Lender, Swingline Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Issuing Lender or
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender or Swingline Lender in connection with such capacity.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waives, any claim against

 

117

--------------------------------------------------------------------------------


 

any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly/not later than five (5) Business Days after
written demand therefor.

 

Section 9.6                                   Successors and Assigns;
Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

118

--------------------------------------------------------------------------------


 

(B)                               in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

 

(C)                               the consent of the Issuing Lender and
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for assignments in respect of a Revolving Commitment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption and, if such assignee is not a Lender, an Affiliate of
a Lender or an Approved Fund, a processing and recordation fee of $3,500, and
the assignee, if it is not a

 

119

--------------------------------------------------------------------------------


 

Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) any Credit Party or any Credit Party’s
Affiliates or Subsidiaries or (B) any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a

 

120

--------------------------------------------------------------------------------


 

participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Charlotte, North Carolina a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided such Participant agrees to be subject to
Section 2.19 as if it were a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register in the United States on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose

 

121

--------------------------------------------------------------------------------


 

name is recorded in the Participant register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(e)                                  Limitations Upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 2.14 and 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (such consent not to be unreasonably withheld or delayed).

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 9.7                                   Right of Set-off; Sharing of
Payments.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or the
Issuing Lender, irrespective of whether or not such Lender or the Issuing Lender
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the Issuing
Lender different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Lender, the Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
or their respective Affiliates may have.  Each Lender and the Issuing Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

(b)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact,

 

122

--------------------------------------------------------------------------------


 

and (ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A)          any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

 

(c)                                  Each Credit Party consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Credit Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of each Credit Party in the amount of such participation.

 

Section 9.8                                   Table of Contents and
Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

Section 9.9                                   Counterparts; Integration;
Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

123

--------------------------------------------------------------------------------


 

(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.10                            Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.11                            Integration.

 

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

 

Section 9.12                            Governing Law.

 

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Section 9.13                            Consent to Jurisdiction; Service of
Process and Venue.

 

(a)                                 Consent to Jurisdiction. The Borrower and
each other Credit Party irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York sitting State
court or, to the fullest extent permitted by applicable law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Lender may otherwise
have to bring any action or proceeding relating to this Agreement

 

124

--------------------------------------------------------------------------------


 

or any other Credit Document against the Borrower or any other Credit Party or
its properties in the courts of any jurisdiction.

 

(b)                                 Service of Process. Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.2.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

(c)                                  Venue. The Borrower and each other Credit
Party irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Credit Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Section 9.14                            Confidentiality.

 

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document or Secured Hedging Agreement
or any action or proceeding relating to this Agreement, any other Credit
Document or Secured Hedging Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) (i) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the

 

125

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.15                            Acknowledgments.

 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of each Credit Document;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or any other
Credit Party arising out of or in connection with this Agreement and the
relationship between the Administrative Agent and the Lenders, on one hand, and
the Borrower and the other Credit Parties, on the other hand, in connection
herewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture exists among the Lenders
or among the Borrower or the other Credit Parties and the Lenders.

 

Section 9.16                            Waivers of Jury Trial; Waiver of
Consequential Damages.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

126

--------------------------------------------------------------------------------


 

Section 9.17                            Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.

 

Section 9.18                            Resolution of Drafting Ambiguities.

 

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

Section 9.19                            Continuing Agreement.

 

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, LOC Obligations, interest, fees and other
Credit Party Obligations (other than those obligations that expressly survive
the termination of this Credit Agreement) have been paid in full and all
Commitments and Letters of Credit have been terminated.  Upon termination, the
Credit Parties shall have no further obligations (other than those obligations
that expressly survive the termination of this Credit Agreement) under the
Credit Documents and the Administrative Agent shall, at the request and expense
of the Borrower, deliver all the Collateral in its possession to the Borrower
and release all Liens on the Collateral; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
Liens of the Administrative Agent shall reattach to the Collateral and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.

 

Section 9.20                            Lender Consent

 

Each Person signing a Lender Consent (a) approves the Credit Agreement,
(b) authorizes and appoints the Administrative Agent as its agent in accordance
with the terms of Article VIII, (c) authorizes the Administrative Agent to
execute and deliver this Agreement on its behalf, and (d) is a Lender hereunder
and therefore shall have all the rights and obligations of a Lender under this
Agreement as if such Person had directly executed and delivered a signature
page to this Agreement.

 

127

--------------------------------------------------------------------------------


 

Section 9.21                            Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent, the Issuing Lender or
other applicable Lender could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given. 
The obligation of the Borrower in respect of any such sum due from it to
Administrative Agent, the Issuing Lender or other applicable Lender hereunder or
under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, the Issuing Lender or other
applicable Lender of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, the Issuing Lender or other applicable Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent, the Issuing Lender
or other applicable Lender from the Borrower in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent, the Issuing Lender or other applicable
Lender against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent, the Issuing
Lender or other applicable Lender in such currency, the Administrative Agent,
the Issuing Lender or other applicable Lender agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

Section 9.22                            Press Releases and Related Matters.

 

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, which consent shall not be unreasonably withheld or
delayed, unless (and only to the extent that) the Credit Parties or such
Affiliate is required to do so under law and then, in any event, the Credit
Parties or such Affiliate will consult with such Person before issuing such
press release or other public disclosure.  The Credit Parties consent to the
publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.

 

Section 9.23                            No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit

 

128

--------------------------------------------------------------------------------


 

Parties and their Affiliates, on the one hand, and the Administrative Agent and
the Arrangers, on the other hand, and the Credit Parties are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the Transactions and by the other Credit Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, the Administrative Agent and the
Arrangers each are and have been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates, stockholders, creditors or employees or any other Person;
(c) neither the Administrative Agent nor the Arrangers have assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Credit
Party with respect to any of the Transactions or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or the Arrangers have advised or are currently advising any Credit Party or any
of its Affiliates on other matters) and neither the Administrative Agent nor the
Arrangers have any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Credit Parties
and their Affiliates, and neither the Administrative Agent nor the Arrangers
have any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (e) the Administrative Agent and the
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the Transactions (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  Each of the Credit
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent or the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

 

ARTICLE X

 

GUARANTY

 

Section 10.1                            The Guaranty.

 

In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement and to extend
credit hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each of the Guarantors hereby agrees with the
Administrative Agent, the Lenders and the Hedging Agreement Providers as
follows:  each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Credit Party Obligations.  If any or all of the indebtedness becomes
due and payable hereunder or under any Secured Hedging Agreement, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders, the Hedging Agreement Providers, or their respective order, or
demand, together with any and all reasonable expenses which may be incurred by
the

 

129

--------------------------------------------------------------------------------


 

Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations.  The Guaranty set forth in this Article X is a guaranty of timely
payment and not of collection.  The word “indebtedness” is used in this
Article X in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of the Borrower, including specifically all
Credit Party Obligations, arising in connection with this Agreement, the other
Credit Documents or any Secured Hedging Agreement, in each case, heretofore,
now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrower may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

Section 10.2                            Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Hedging Agreement Provider whether or not due or
payable by the Borrower upon the occurrence of any Bankruptcy Event and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Hedging
Agreement Provider, or order, on demand, in lawful money of the United States. 
Each of the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender or any Hedging Agreement Provider, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

Section 10.3                            Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower,

 

130

--------------------------------------------------------------------------------


 

or (c) any payment on or in reduction of any such other guaranty or undertaking,
or (d) any dissolution, termination or increase, decrease or change in personnel
by the Borrower, or (e) any payment made to the Administrative Agent, the
Lenders or any Hedging Agreement Provider on the Credit Party Obligations which
the Administrative Agent, such Lenders or such Hedging Agreement Provider repay
the Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

Section 10.4                            Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

Section 10.5                            Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable statute and cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Secured Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent and the Lenders in their discretion may
determine, (d) release or substitute any one or more endorsers, Guarantors, the
Borrower or other obligors and (e) to the extent otherwise permitted herein,
release or substitute any Collateral.

 

Section 10.6                            Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

 

Section 10.7                            Waiver.

 

(a)                                 Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require the Administrative Agent, any Lender or any Hedging Agreement Provider
to (i) proceed against the Borrower, any other

 

131

--------------------------------------------------------------------------------


 

guarantor or any other party, (ii) proceed against or exhaust any security held
from the Borrower, any other guarantor or any other party, or (iii) pursue any
other remedy in the Administrative Agent’s, any Lender’s or any Hedging
Agreement Provider’s power whatsoever.  Each of the Guarantors waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations (other than contingent indemnity obligations), including without
limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment in full of
the Credit Party Obligations.  The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent or a Lender by one or
more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent or any
Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Credit Party Obligations have been paid in
full and the Commitments have been terminated.  Each of the Guarantors waives
any defense arising out of any such election by the Administrative Agent or any
of the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.

 

(b)                                 Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Credit Party Obligations.  Each Guarantor
assumes all responsibility for being and keeping itself informed of the
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Credit Party Obligations and the
nature, scope and extent of the risks which such Guarantor assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any Lender shall
have any duty to advise such Guarantor of information known to it regarding such
circumstances or risks.

 

(c)                                  Each of the Guarantors hereby agrees it
will not exercise any rights of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
U.S. Bankruptcy Code, or otherwise) to the claims of the Lenders or any Hedging
Agreement Provider against the Borrower or any other guarantor of the Credit
Party Obligations of the Borrower owing to the Lenders or such Hedging Agreement
Provider (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full and the
Commitments have been terminated.  Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders or any Hedging Agreement Provider now have or may hereafter
have against any Other Party, any endorser or any other guarantor of all or any
part of the Credit Party

 

132

--------------------------------------------------------------------------------


 

Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Lenders and/or the
Hedging Agreement Providers to secure payment of the Credit Party Obligations of
the Borrower until such time as the Credit Party Obligations (other than
contingent indemnity obligations) shall have been paid in full and the
Commitments have been terminated.

 

Section 10.8                            Limitation on Enforcement.

 

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Secured Hedging Agreement) and
that no Lender or Hedging Agreement Provider shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Lenders under the terms of this Agreement and for the benefit
of any Hedging Agreement Provider under any Secured Hedging Agreement.  The
Lenders and the Hedging Agreement Providers further agree that this Guaranty may
not be enforced against any director, officer, employee or stockholder of the
Guarantors.

 

Section 10.9                            Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrower, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

 

Section 10.10                     Eligible Contract Participant.

 

Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Article X to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article X becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Article X by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.

 

Section 10.11                     Keepwell.

 

Without limiting anything in this Article X, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time to each
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act at the time the guarantee under this Article X becomes effective
with respect to any Swap Obligation, to honor all of the Obligations of such
Guarantor under this Article X in respect of such Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.11 for the maximum amount of such liability that can be hereby
incurred without

 

133

--------------------------------------------------------------------------------


 

rendering its undertaking under this Section 10.11, or otherwise under this
Article X, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The undertaking of each
Qualified ECP Guarantor under this Section 10.11 shall remain in full force and
effect until termination of the Commitments and payment in full of all Loans and
other Credit Party Obligations. Each Qualified ECP Guarantor intends that this
Section 10.11 constitute, and this Section 10.11 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each Guarantor that
would otherwise not constitute an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

[Signature Pages Follow]

 

134

--------------------------------------------------------------------------------


 

OSI SYSTEMS, INC.

CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

 

BORROWER:

OSI SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

GUARANTORS:

FERSON TECHNOLOGIES, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

OSI DEFENSE SYSTEMS, LLC,

 

a Florida limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

OSI ELECTRONCS, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

OSI OPTOELECTRONICS, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

RAPISCAN LABORATORIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

RAPISCAN SYSTEMS, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SPACELABS HEALTHCARE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SPACELABS HEALTHCARE, L.L.C.,

 

a Washington limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

136

--------------------------------------------------------------------------------


 

 

SPACELABS MEDICAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

S2 GLOBAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TSA SYSTEMS, LTD.,

 

a Colorado corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

OSI LASER DIODE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

RAPISCAN GOVERNMENT SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

137

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent on behalf of the Lenders

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Schedule 1.1(c)

 

Commitments

 

Lender

 

Commitment

 

Commitment
Percentage

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

90,000,000

 

20.000000000

%

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

80,000,000

 

17.777777778

%

 

 

 

 

 

 

 

US Bank N.A.

 

$

68,000,000

 

15.111111111

%

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

55,000,000

 

12.222222222

%

 

 

 

 

 

 

 

HSBC Bank USA, N.A.

 

$

50,000,000

 

11.111111111

%

 

 

 

 

 

 

 

Union Bank, N.A.

 

$

40,000,000

 

8.888888889

%

 

 

 

 

 

 

 

BBVA Compass Bank

 

$

30,000,000

 

6.666666667

%

 

 

 

 

 

 

 

City National Bank

 

$

15,000,000

 

3.333333333

%

 

 

 

 

 

 

 

Manufacturers Bank

 

$

12,000,000

 

2.666666667

%

 

 

 

 

 

 

 

California Bank & Trust

 

$

10,000,000

 

2.222222222

%

 

 

 

 

 

 

Total

 

$

450,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Schedule 6.15

 

Permitted Reorganization

 

 

 

Company

 

Old Owner(s)

 

New Owner(s)

 

Action(s)

***

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

140

--------------------------------------------------------------------------------


 

EXHIBIT D

New Lenders

 

BBVA Compass Bank

 

California Bank and Trust

 

--------------------------------------------------------------------------------


 

EXHIBIT E

New Guarantors

 

1.              Rapiscan Holdings, Inc.

2.              Spacelabs Holdings, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Schedules to Credit Agreement and Security Documents for New Guarantors

 

The following Schedules to the Credit Agreement are hereby supplemented to
include the information set forth herein:

 

Schedule 3.3

 

Jurisdiction of Organization and Qualification

 

Legal Name of Credit Party

 

Rapiscan Holdings, Inc.

 

 

 

Previous Names within the past 4 months:

 

None.

 

 

 

State of Organization:

 

Delaware

 

 

 

Type of Organization:

 

C-Corp

 

 

 

Jurisdictions Qualified to do Business

 

None.

 

 

 

Address of Chief Executive Office:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Address of Principal Place of Business:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Business Phone Number:

 

310-978-0516

 

 

 

Organizational Identification Number:

 

5521761

 

 

 

Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):

 

Private, OSI Systems, Inc.

 

Legal Name of Credit Party

 

Spacelabs Holdings, Inc.

 

 

 

Previous Names within the past 4 months:

 

None.

 

 

 

State of Organization:

 

Delaware

 

--------------------------------------------------------------------------------


 

Type of Organization:

 

C-Corp

 

 

 

Jurisdictions Qualified to do Business

 

None.

 

 

 

Address of Chief Executive Office:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Address of Principal Place of Business:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Business Phone Number:

 

310-978-0516

 

 

 

Organizational Identification Number:

 

5521763

 

 

 

Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):

 

Private, OSI Systems, Inc.

 

Schedule 3.12
Subsidiaries

 

Subsidiary

 

Number of Outstanding Shares
and Equity Interest Holder

 

Percentage
Ownership

 

 

 

 

 

Rapiscan Holdings, Inc.

 

1,000 shares Common Stock

 

100% (OSI Systems, Inc.)

 

 

 

 

 

Spacelabs Holdings, Inc.

 

1,000 shares Common Stock

 

100% (OSI Systems, Inc.)

 

Schedule 3.16

Intellectual Property

 

Rapiscan Holdings, Inc.

 

Patents: None

Copyrights: None

Trademarks: None

 

144

--------------------------------------------------------------------------------


 

Spacelabs Holdings, Inc.

 

Patents: None

Copyrights: None

Trademarks: None

 

Locker, LLC

 

Patents: None

Copyrights: None

Trademarks: None

 

Schedule 3.19(a)

Location of Real Property

 

None.

 

Schedule 3.19(a)

Location of Collateral

 

None.

 

Schedule 3.19(c)

Chief Executive Offices

 

Entity

 

Country/ State of
Incorporation or
Organization

 

Organizational
Identification No.

 

Chief Executive Office
and Principal Place of
Business

 

 

 

 

 

 

 

Rapiscan Holdings, Inc.

 

Delaware

 

5521761

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

 

 

 

 

Spacelabs Holdings, Inc.

 

Delaware

 

5521763

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

The following Schedules to the Disclosure Letter are hereby supplemented to
include the information set forth herein:

 

145

--------------------------------------------------------------------------------


 

Schedule 2

Federal Tax Identification Numbers

 

Credit Party

 

Federal Tax Identification Number

Rapiscan Holdings, Inc.

 

46-5732285

Spacelabs Hodlings, Inc.

 

46-5716973

 

The following Schedules to the Security Agreement are hereby supplemented to
include the information set forth herein:

 

No supplement needed.

 

146

--------------------------------------------------------------------------------


 

EXHIBIT G

Disclosure Information for New Guarantors

 

Disclosure Information

 

Legal Name of Credit Party (and any previous legal names within the past four
months):

 

Rapiscan Holdings, Inc.

 

 

 

State of Organization:

 

Delaware

 

 

 

Jurisdictions of Qualification:

 

None.

 

 

 

Type of Organization:

 

C-Corp

 

 

 

Address of Chief Executive Office:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Address of Principal Place of Business:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Business Phone Number:

 

310-978-0516

 

 

 

Organizational Identification Number:

 

5521761

 

 

 

Federal Tax Identification Number:

 

46-5732285

 

 

 

Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):

 

Private, Owned 100% by OSI Systems, Inc.

 

 

 

Each of the following locations: (a) all real property owned by the Subsidiary
Guarantor, (b) each headquarter location of the Subsidiary Guarantor (and an
indication if such location is leased or owned), (c) each other location where
any significant administrative or governmental functions are performed (and an
indication if such location is leased or owned), (d) each other location where
the Subsidiary Guarantor maintains any books or records (electronic or
otherwise) (and an indication if such location is leased or owned) and (e) each
location where any personal property Collateral is located at any premises by
the Subsidiary Guarantor with

 

(a)

 

(b)

 

(c)

 

(d)

 

(e)

None.

 

12525 Chadron Ave., Hawthorne, CA 90250 (owned)

 

None.

 

None.

 

None.

 

--------------------------------------------------------------------------------


 

a Collateral value in excess of $1,000,000 (and an indication whether such
location is leased or owned). Please include the following information for each
location: a street address (including county), the approximate value (for owned
property, the fair market value, for any leased property, the approximate value
of any Collateral located on such premises and the annual rental value), an
indication of whether the location is owned or leased (and, if so, the name and
address of the owner of the location) or operated by a third party, such as a
warehouseman or processor (and, if so, the name and address of such third
party):

 

 

 

 

 

All of the financial institutions at which any Subsidiary Guarantor maintains
any deposit accounts, investment accounts, securities accounts or similar
accounts, together with the name of account, account number and a description
for each such account (including the recent value):

 

None.

 

 

 

All patents, trademarks and copyrights owned by the Subsidiary Guarantor as of
the date hereof, all patent licenses, trademark licenses and copyright licenses
to which the Subsidiary Guarantor is a party as of the date hereof, and all
patent applications, trademark applications, and copyright applications made by
the Subsidiary Guarantor as of the date hereof:

 

None.

 

 

 

Description of all commercial tort claims of the Subsidiary Guarantor:

 

None.

 

 

 

Description of all Instruments, Chattel Paper and Documents of the Subsidiary
Guarantor:

 

None.

 

 

 

List the issued and outstanding equity interests owned by (a) the Subsidiary
Guarantor and (b) the owner of the Subsidiary Guarantor’s equity interests:

 

(a)

(b)

None.

OSI Systems, Inc. owns 1,000 shares of the common stock of Rapiscan
Holdings, Inc. Schedule 3.12 of the Credit Agreement sets forth other equity
interests owned by OSI Systems, Inc.

 

148

--------------------------------------------------------------------------------


 

Legal Name of Credit Party (and any previous legal names within the past four
months):

 

Spacelabs Holdings, Inc.

 

 

 

State of Organization:

 

Delaware

 

 

 

Jurisdictions of Qualification:

 

None.

 

 

 

Type of Organization:

 

C-Corp

 

 

 

Address of Chief Executive Office:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Address of Principal Place of Business:

 

12525 Chadron Avenue

Hawthorne, CA 90250

 

 

 

Business Phone Number:

 

310-978-0516

 

 

 

Organizational Identification Number:

 

5521763

 

 

 

Federal Tax Identification Number:

 

46-5716973

 

 

 

Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):

 

Private, Owned 100% by OSI Systems, Inc.

 

 

 

Each of the following locations: (a) all real property owned by the Subsidiary
Guarantor, (b) each headquarter location of the Subsidiary Guarantor (and an
indication if such location is leased or owned), (c) each other location where
any significant administrative or governmental functions are performed (and an
indication if such location is leased or owned), (d) each other location where
the Subsidiary Guarantor maintains any books or records (electronic or
otherwise) (and an indication if such location is leased or owned) and (e) each
location where any personal property Collateral is located at any premises by
the Subsidiary Guarantor with a Collateral value in excess of $1,000,000 (and

 

(f)

 

(g)

 

(h)

 

(i)

 

(j)

 

None.

 

12525 Chadron Ave., Hawthorne, CA 90250 (owned)

 

None.

 

None.

 

None.

 

149

--------------------------------------------------------------------------------


 

an indication whether such location is leased or owned). Please include the
following information for each location: a street address (including county),
the approximate value (for owned property, the fair market value, for any leased
property, the approximate value of any Collateral located on such premises and
the annual rental value), an indication of whether the location is owned or
leased (and, if so, the name and address of the owner of the location) or
operated by a third party, such as a warehouseman or processor (and, if so, the
name and address of such third party):

 

 

 

 

 

All of the financial institutions at which any Subsidiary Guarantor maintains
any deposit accounts, investment accounts, securities accounts or similar
accounts, together with the name of account, account number and a description
for each such account (including the recent value):

 

None.

 

 

 

All patents, trademarks and copyrights owned by the Subsidiary Guarantor as of
the date hereof, all patent licenses, trademark licenses and copyright licenses
to which the Subsidiary Guarantor is a party as of the date hereof, and all
patent applications, trademark applications, and copyright applications made by
the Subsidiary Guarantor as of the date hereof:

 

None.

 

 

 

Description of all commercial tort claims of the Subsidiary Guarantor:

 

None.

 

 

 

Description of all Instruments, Chattel Paper and Documents of the Subsidiary
Guarantor:

 

None.

 

 

 

List the issued and outstanding equity interests owned by (a) the Subsidiary
Guarantor and (b) the owner of the Subsidiary Guarantor’s equity interests:

 

(c)

(d)

 

None.

OSI Systems, Inc. owns 1,000 shares of the common stock of Spacelabs
Holdings, Inc. Schedule 3.12 of the Credit Agreement sets forth other equity
interests owned by OSI Systems, Inc.

 

150

--------------------------------------------------------------------------------